--------------------------------------------------------------------------------

Exhibit 10.2


EXECUTION VERSION


TAX MATTERS AGREEMENT
 
BY AND AMONG
 
INGERSOLL-RAND PLC,
 
INGERSOLL-RAND LUX INTERNATIONAL HOLDING COMPANY S.À R.L.,
 
INGERSOLL-RAND SERVICES COMPANY,
 
INGERSOLL-RAND U.S. HOLDCO, INC.,
 
AND
 
GARDNER DENVER HOLDINGS, INC.
 
February 29, 2020
 
i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

     
Page
       
ARTICLE I DEFINITION OF TERMS
2
   
ARTICLE II PREPARATION AND FILING OF TAX RETURNS
12      
Section 2.1
Consolidated Returns
12
 
Section 2.2
Separate Entity Tax Returns
12
 
Section 2.3
Tax Reporting Practices
12
 
Section 2.4
Right to Review Tax Returns
13
 
Section 2.5
Carrybacks and Amended Tax Returns
15
 
Section 2.6
Apportionment of Tax Attributes
16
 
Section 2.7
Coordination
17
       
ARTICLE III ALLOCATION OF TAX LIABILITIES
17
     
Section 3.1
General Rule
17
 
Section 3.2
Attribution of Taxes
17
       
ARTICLE IV TAX PAYMENTS
18
     
Section 4.1
Payment of Amounts Due
18
 
Section 4.2
Treatment of Indemnification and Other Payments
19

       
ARTICLE V TAX REFUNDS
20
     
Section 5.1
Tax Refunds and Credits
20
       
ARTICLE VI DEDUCTION AND REPORTING OF EMPLOYEE AWARDS
20
     
Section 6.1
Moon and SpinCo Income Tax Deductions in Respect of Certain Equity Awards and
Compensation
20
       
ARTICLE VII TAX-FREE STATUS
21
     
Section 7.1
Representations and Warranties
21
 
Section 7.2
Restrictions on SpinCo
22
 
Section 7.3
Opinions, Rulings and Voluntary Disclosures
23
 
Section 7.4
Procedures Regarding Opinions and Rulings
24
       
ARTICLE VIII REPORTING, COOPERATION AND RECORD RETENTION
24
     
Section 8.1
Assistance and Cooperation
24
 
Section 8.2
Return Information
25
 
Section 8.3
Non-Performance
25
 
Section 8.4
Costs
25




--------------------------------------------------------------------------------

 
Section 8.5
Retention of Tax Records
25
 
Section 8.6
Access to Tax Records
26
       
ARTICLE IX TAX PROCEEDINGS
26
     
Section 9.1
Notice
26
 
Section 9.2
Control of Tax Proceedings
26
       
ARTICLE X INTEREST PAYMENTS
28
     
Section 10.1
Interest Under This Agreement
28
       
ARTICLE XI DISAGREEMENTS
29

     
Section 11.1
Discussion
29

 
Section 11.2
Referral to Independent Arbiter
29

       
ARTICLE XII TERM AND COSTS
30
     
Section 12.1
Effective Date
30
 
Section 12.2
Survival
30
 
Section 12.3
Expenses
30
 
Section 12.4
Payments
30
 
Section 12.5
Interest
30
       
ARTICLE XIII GENERAL PROVISIONS
31
     
Section 13.1
Notices
31
 
Section 13.2
Assignment, Successors, Beneficiaries
32
 
Section 13.3
Waiver
32
 
Section 13.4
Severability
32
 
Section 13.5
Authority
33
 
Section 13.6
Further Assurances
33
 
Section 13.7
Integration
33
 
Section 13.8
Rules of Construction
33
 
Section 13.9
Governing Law; Submission to Jurisdiction; Waiver of Trial
34
 
Section 13.10
Specific Performance
35
 
Section 13.11
Counterparts
36
 
Section 13.12
Moon or SpinCo Affiliates
36




--------------------------------------------------------------------------------

TAX MATTERS AGREEMENT
 
This TAX MATTERS AGREEMENT (this “Agreement”) is made and entered into as of
February 29, 2020, by and among Ingersoll-Rand Plc, a Republic of Ireland public
limited company (“Moon”), Ingersoll-Rand Lux International Holding Company S.à
r.l., a Luxembourg société à responsibilité limitée (“Moon LuxCo”),
Ingersoll-Rand Services Company, a Delaware corporation (“SpinCo Borrower”),
Ingersoll-Rand U.S. HoldCo, Inc., a Delaware corporation and wholly owned
subsidiary of Moon (“SpinCo”), and Gardner Denver Holdings, Inc., a Delaware
corporation (“Clover,” and together with Moon and SpinCo, the “Parties,” and
each a “Party”).
 
RECITALS
 
WHEREAS, the Board of Directors of Moon has determined that it is in the best
interests of Moon and its shareholders to separate the SpinCo Business from the
Moon Business and to divest the SpinCo Business in the manner contemplated by
the Separation and Distribution Agreement by and between Moon and SpinCo, dated
as of April 30, 2019 (the “Separation and Distribution Agreement”) and the
Merger Agreement;
 
WHEREAS, the Board of Directors of Moon and the Board of Directors of SpinCo
have approved the transfer of the SpinCo assets to SpinCo and its Affiliates and
the assumption by SpinCo and its Affiliates of the SpinCo liabilities, all as
more fully described in the Separation and Distribution Agreement and the other
Transaction Documents;
 
WHEREAS, upon the terms and subject to the conditions set forth in the
Separation and Distribution Agreement, on the Distribution Date, Moon will
either (a) cause Moon shareholders to receive on a pro rata basis for no
consideration all the shares of SpinCo Common Stock, or (b) consummate an offer
to exchange (the “Exchange Offer”) shares of SpinCo Common Stock for outstanding
shares of Moon Common Stock and, in the event that Moon’s shareholders subscribe
for less than all of the SpinCo Common Stock in the Exchange Offer, Moon will
distribute, pro rata to its shareholders, any unsubscribed SpinCo Common Stock
on the Distribution Date immediately following the consummation of the Exchange
Offer (in each case, the “Distribution”);
 
WHEREAS, pursuant to the Agreement and Plan of Merger, dated as of April 30,
2019 (the “Merger Agreement”), by and among Moon, SpinCo, Clover, and Clover
Merger Sub Inc., a Delaware corporation (“Merger Sub”), immediately following
the Distribution, Merger Sub will merge with and into SpinCo (the “Merger”) and
all shares of SpinCo Common Stock will be converted into common stock, $0.01 par
value, of Clover, upon the terms and subject to the conditions set forth in the
Merger Agreement;
 
WHEREAS, it is the intention of the Parties that, for U.S. federal income Tax
purposes: (a) the Contribution and Distribution qualify as tax‑free under
Sections 368(a), 361 and 355 of the Code; (b) each of the transactions described
on Schedule 7.3(b) to the Merger Agreement qualify as either a “distribution”
under Section 355 of the Code or as a “reorganization” under Sections 368(a),
361 and 355 of the Code; (c) the Merger qualify as a “reorganization” within the
meaning of Section 368(a) of the Code; (d) no income, gain or loss be recognized
as a result of such transactions described in clauses (a), (b) and (c) by any of
Moon, SpinCo, Clover, their respective Subsidiaries, the holders of SpinCo
Common Stock (except with respect to the receipt of cash in lieu of fractional
shares of Clover Common Stock) or the holders of Moon Common Stock (except with
respect to the receipt of cash in lieu of fractional shares of SpinCo Common
Stock, if any); and (e) each of the Merger Agreement and the Separation and
Distribution Agreement constitute a “plan of reorganization” within the meaning
of Sections 1.368‑2(g) and 1.368‑3(a) of the Treasury Regulations; and
 

--------------------------------------------------------------------------------

WHEREAS, the Parties wish to (a) provide for the payment of Tax liabilities and
entitlement to refunds thereof, allocate responsibility for, and cooperation in,
the filing of Tax Returns, and provide for certain other matters relating to
Taxes and (b) set forth certain covenants and indemnities relating to the
preservation of the tax-free status of certain Separation Transactions and the
Merger.
 
NOW, THEREFORE, in consideration of the foregoing and the terms, conditions,
representations, warranties, covenants and agreements contained herein, and
intending to be legally bound hereby, the Parties agree as follows:
 
ARTICLE I
 
Definition of Terms
 
For purposes of this Agreement (including the recitals hereof), the following
terms have the following meanings:
 
“Action” has the meaning set forth in the Separation and Distribution Agreement.
 
“Active Business” means any business relied on to satisfy (i) the active trade
or business requirement of Section 355(b) (taking into account Section 355(b)(3)
of the Code) or (ii) the continuity of business enterprise requirements under
Section 1.355-3 and Treasury Regulations Section 1.368-1(d), to the extent
identified as such in the Tax Materials; provided, that none of the businesses
specified on Schedule I shall constitute an “Active Business.”
 
“Active Business Entities” means any entity identified in the Tax Materials as
conducting an Active Business as of the Distribution Date.
 
“Affiliate” has the meaning set forth in the Separation and Distribution
Agreement.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which the Federal Reserve Bank of New York is closed.
 
“Capital Stock” means all classes or series of capital stock of a Person,
including (i) common stock, (ii) all options, warrants and other rights to
acquire such capital stock and (iii) all instruments properly treated as stock
in such Person for U.S. federal income tax purposes.
 
“Clover Common Stock” has the meaning set forth in the Merger Agreement.
 
2

--------------------------------------------------------------------------------

“Clover Consolidated Return” means any Combined Income Tax Return that includes
Clover or any Clover Entity that is not a Moon Consolidated Return.
 
“Clover Entity” means any Subsidiary of Clover immediately after the
effectiveness of the Merger that is not a member of the SpinCo Group.
 
“Clover Group” means, individually or collectively, as the case may be, Clover
and any Clover Entities.
 
“Clover Tax Opinion” has the meaning set forth in the Merger Agreement.
 
“Code” means the U.S. Internal Revenue Code of 1986.
 
“Combined Group” means any group that filed or was required to file (or will
file or be required to file) a Tax Return on an affiliated, consolidated,
combined, unitary, fiscal unity or other group basis under any applicable Tax
Law.
 
“Combined Income Tax Return” means any Tax Return filed in respect of U.S.
federal, state, local or non-U.S. Income Taxes for a Combined Group.
 
“Contribution” has the meaning set forth in the Separation and Distribution
Agreement.
 
“Distribution” has the meaning set forth in the Separation and Distribution
Agreement.
 
“Distribution Date” has the meaning set forth in the Separation and Distribution
Agreement.
 
“Distribution Tax-Related Losses” means (a) all Distribution Taxes imposed
pursuant to any settlement, Final Determination, judgment or otherwise and (b)
all reasonable accounting, legal and other professional fees and court costs
incurred in connection with such Distribution Taxes, in each case, resulting
from the failure of any Separation Transaction or the Merger to qualify for the
Intended Tax Treatment.
 
“Distribution Taxes” means, without duplication, any and all Taxes (a) required
to be paid by or imposed on Moon or any of its Affiliates resulting from, or
directly arising in connection with, the failure of the Contribution and
Distribution, taken together, to qualify as a reorganization described in
Sections 355(a) and 368(a)(1)(D) of the Code (or the failure to qualify under or
the application of corresponding provisions of U.S. state or local Tax Laws);
(b) required to be paid by or imposed on Moon or any of its Affiliates resulting
from, or directly arising in connection with, the failure of the stock
distributed in the Distribution to constitute “qualified property” for purposes
of Sections 355(d), 355(e) and Section 361(c) of the Code (or any corresponding
provision of the U.S. state or local Tax Laws); or (c) required to be paid by or
imposed on Moon or any of its Affiliates resulting from, or directly arising in
connection with, the failure of any Separation Transaction to qualify for the
Intended Tax Treatment.
 
“Distribution Time” has the meaning set forth in the Separation and Distribution
Agreement.
 
3

--------------------------------------------------------------------------------

“Due Date” means (a) with respect to a Tax Return, the date (taking into account
all valid extensions) on which such Tax Return is required to be filed under
applicable Law and (b) with respect to a payment of Taxes, the date on which
such payment is required to be made, which shall in any case be no later than
the payment date required to avoid the incurrence of interest, penalties and
additions to Tax.
 
“Effective Time” has the meaning set forth in the Merger Agreement.
 
“Employee Matters Agreement” has the meaning set forth in the Merger Agreement.
 
“Extraordinary Transaction” means any action that is not in the ordinary course
of business, but shall not include any action expressly required or permitted by
the Separation and Distribution Agreement, the Merger Agreement or any
Transaction Document or that is undertaken pursuant to the Separation
Transactions or the Merger.
 
“Final Determination” means the final resolution of liability for any Tax, which
resolution may be for a specific issue or adjustment or for a taxable period,
(a) by IRS Form 870 or 870-AD (or any successor forms thereto), on the date of
acceptance by or on behalf of the taxpayer, or by a comparable form under the
laws of a state, local, or non-U.S. taxing jurisdiction, except that a Form 870
or 870-AD or comparable form shall not constitute a Final Determination to the
extent that it reserves (whether by its terms or by operation of law) the right
of the taxpayer to file a claim for refund or the right of the Tax Authority to
assert a further deficiency in respect of such issue or adjustment or for such
taxable period (as the case may be); (b) by a decision, judgment, decree, or
other order by a court of competent jurisdiction, which has become final and
unappealable; (c) by a closing agreement or accepted offer in compromise under
Sections 7121 or 7122 of the Code, or a comparable agreement under the laws of a
state, local, or non-U.S. taxing jurisdiction; (d) by any allowance of a refund
or credit in respect of an overpayment of Tax, but only after the expiration of
all periods during which such refund may be recovered (including by way of
offset) by the jurisdiction imposing such Tax; (e) by a final settlement
resulting from a treaty-based competent authority determination; or (f) by any
other final disposition, including by reason of the expiration of the applicable
statute of limitations or by mutual agreement of the Parties.
 
“Group” means the Moon Group, the SpinCo Group, the Clover Group, or one or more
such Groups, in each case, as the context requires.
 
“Income Tax Returns” means all Tax Returns that relate to Income Taxes.
 
“Income Taxes” means all Taxes based upon, measured by, or calculated with
respect to (i) net income or profits (including any capital gains tax), (ii)
multiple bases (including corporate franchise and business Taxes) if one or more
bases upon which such Tax is determined is described in clause (i) above, and
(iii) in each case, any such Tax that is a minimum Tax.
 
4

--------------------------------------------------------------------------------

“Intended Tax Treatment” means that (i) the Contribution and Distribution, taken
together, will constitute a tax-free reorganization to Moon and Moon
shareholders for all purposes pursuant to Sections 355, 361 and 368(a)(1)(D) of
the Code and the SpinCo Common Stock received pursuant to the Distribution will
constitute “qualified property” for purposes of Sections 355 and 361(c) of the
Code; (ii) the Merger will constitute a tax-free reorganization pursuant to
Section 368(a) of the Code; (iii) the payment of the SpinCo Payment and
distribution of any assets and liabilities that are not (x) SpinCo Assets (as
defined in the Separation and Distribution Agreement), (y) SpinCo Liabilities
(as defined in the Separation and Distribution Agreement) or (z) liabilities
under the Financing (as defined in the Separation and Distribution Agreement) by
the SpinCo Borrower (as defined in the Separation and Distribution Agreement) to
Moon LuxCo will be a distribution described under Section 361(b) of the Code;
(iv) each of the transactions described on Schedule 7.3(b) to the Merger
Agreement qualify as either a “distribution” under Section 355 of the Code or as
a “reorganization” under Sections 368(a), 361 and 355 of the Code, as
applicable; and (v) any other transaction (or combination of transactions)
undertaken pursuant to the Reorganization qualifies for tax-free treatment under
applicable Law, as determined by Moon in its reasonable discretion and in
accordance with the Plan of Reorganization, but, in the case of this clause (v),
only to the extent that any such transaction (or combination of transactions) is
undertaken pursuant to the Plan of Reorganization, and its intended tax-free
treatment is described in a “more likely than not” (or higher level) opinion or
memorandum of a Tax Advisor or ruling from a Tax Authority obtained by Moon (at
the sole expense of the Moon Group) that has been provided to Clover prior to
the Distribution Date.  The term “Intended Tax Treatment” will, as applicable,
also include the qualification of each transaction described in clauses (i)-(v)
above under comparable provisions of state or local Tax Law or, in the case of
clause (v), non-U.S. Tax Law.
 
“IRS” means the United States Internal Revenue Service.
 
“Law” means any U.S. or non-U.S. federal, national, supranational, state,
provincial, local or similar statute, law, ordinance, regulation, rule, code,
administrative pronouncement, treaty, order, requirement or rule of law
(including common law).
 
“Mixed Business Tax Return” means any Separate Entity Tax Return that reflects
or reports Taxes that relate to at least one asset or activity that is part of
the Moon Business, on the one hand, and at least one asset or activity that is
part of the SpinCo Business, on the other hand.
 
“Moon Business” has the meaning set forth in the Separation and Distribution
Agreement.
 
“Moon Consolidated Return” means any Combined Income Tax Return that includes
any member of the Moon Group.
 
“Moon Consolidated Taxes” means any U.S. federal Income Taxes attributable to
any Moon Consolidated Return.
 
“Moon Entity” means any Subsidiary of Moon from and after the Distribution Time.
 
“Moon Group” means, individually or collectively, as the case may be, Moon and
any Moon Entities.
 
“Moon Tainting Act” means (a) any action (or the failure to take any action)
within its control by Moon or any member of the Moon Group (including entering
into any agreement, understanding or arrangement or any negotiations with
respect to any transaction or series of transactions) that, (b) any event (or
series of events) involving the Capital Stock of Moon, any assets of Moon or any
assets of any member of the Moon Group that, or (c) any breach by Moon or any
member of the Moon Group of any representation, warranty or covenant made by
such Person in this Agreement that, in each case, would affect the Intended Tax
Treatment or otherwise cause a Separation Transaction or the Merger to fail to
qualify for its Intended Tax Treatment, other than, in each case, any action
required by the Separation and Distribution Agreement, Merger Agreement or any
Transaction Document or undertaken pursuant to the Distribution.
 
5

--------------------------------------------------------------------------------

“Moon Taxes” means, without duplication, and after accounting for any adjustment
pursuant to a Final Determination, (a) any Moon Consolidated Taxes, (b) any
Income Taxes of (i) SpinCo or any member of the SpinCo Group for (A) any
Pre-Distribution Period and (B) to the extent attributable to assets or
activities of the Moon Business, as determined pursuant to Section 3.2, any
Post-Distribution Period or (ii) Moon or a member of the Moon Group, but
excluding in either case any Taxes included in clause (a)(i) of the definition
of SpinCo Taxes, (c) any Other Taxes of (i) SpinCo or any member of the SpinCo
Group attributable to assets or activities of the Moon Business, as determined
pursuant to Section 3.2, or (ii) Moon or a member of the Moon Group, but
excluding in either case any Taxes included in clause (b)(i) of the definition
of SpinCo Taxes, (d) any Taxes imposed on SpinCo, Clover, or any member of the
SpinCo Group or Clover Group under Treasury Regulations Section 1.1502-6 (or any
equivalent provision of other Tax Law) as a result of SpinCo or any member of
the SpinCo Group being or having been included as part of, or ceasing to be part
of or owned by, a Combined Group with any Person that is not a member of the
SpinCo Group on or prior to the Distribution Date, (e) subject to Section
3.1(c), any Taxes attributable to a Moon Tainting Act, (f) any Taxes of Moon or
any Subsidiary of Moon or former Subsidiary of Moon, including members of the
SpinCo Group (each, immediately prior to the Distribution Time) attributable to
the Separation Transactions (including the settlement of any intercompany
transactions), and (g) any Transfer Taxes; provided, that Moon Taxes shall not
include any Taxes included in clauses (c), (d), (e) and (f) of the definition of
SpinCo Taxes.
 
“Moon Tax Opinion” has the meaning set forth in the Merger Agreement.
 
“Other Taxes” means Taxes other than Income Taxes.
 
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental entity or any department, agency
or political subdivision thereof, without regard to whether any entity is
treated as disregarded for U.S. federal income tax purposes.
 
“Plan of Reorganization” has the meaning set forth in the Separation and
Distribution Agreement.
 
“Post-Distribution Period” means any Tax Period beginning after the Distribution
Date, and, in the case of any Straddle Period, the portion of such Straddle
Period beginning the day after the Distribution Date.
 
6

--------------------------------------------------------------------------------

“Pre-Distribution Period” means any Tax Period ending on or before the
Distribution Date, and, in the case of any Straddle Period, the portion of such
Straddle Period ending on the Distribution Date.
 
“Privilege” means any privilege that may be asserted under applicable Law,
including, any privilege arising under or relating to the attorney-client
relationship (including the attorney-client and work product privileges), the
accountant-client privilege and any privilege relating to internal evaluation
processes.
 
“Proposed Acquisition Transaction” means a transaction or series of transactions
(or any agreement, understanding or arrangement, within the meaning of Section
355(e) of the Code and Treasury Regulations Section 1.355-7, or any other
regulations promulgated thereunder, to enter into a transaction or series of
transactions), whether such transaction is supported by management or
shareholders of SpinCo or Clover, is a hostile acquisition, or otherwise, as a
result of which SpinCo or Clover would merge or consolidate with any other
Person or as a result of which one or more Persons would (directly or
indirectly) acquire, or have the right to acquire, from SpinCo and/or one or
more holders of outstanding shares of SpinCo Capital Stock (or the Capital Stock
of any direct or indirect parent thereof), a number of shares of such Capital
Stock that would, when combined with any other direct or indirect changes in
ownership of such Capital Stock pertinent for purposes of Section 355(e) of the
Code (including the Merger), comprise fifty percent (50%) or more of (i) the
value of all outstanding shares of such Capital Stock as of the date of such
transaction, or in the case of a series of transactions, the date of the last
transaction of such series, or (ii) the total combined voting power of all
outstanding shares of voting stock of SpinCo (or any direct or indirect parent
thereof) as of the date of such transaction, or in the case of a series of
transactions, the date of the last transaction of such series.  Notwithstanding
the foregoing, a Proposed Acquisition Transaction shall not include (A) the
adoption by Clover of a shareholder rights plan or (B) issuances by SpinCo or
Clover that satisfy Safe Harbor VIII (relating to acquisitions in connection
with a person’s performance of services) or Safe Harbor IX (relating to
acquisitions by a retirement plan of an employer) of Treasury Regulations
Section 1.355-7(d).  For purposes of determining whether a transaction
constitutes an indirect acquisition, any recapitalization resulting in a shift
of voting power or any redemption of shares of stock shall be treated as an
indirect acquisition of shares of stock by the non-exchanging shareholders. 
This definition, and the application thereof, is intended to monitor compliance
with Section 355(e) of the Code and shall be interpreted accordingly.  Any
clarification of, or change in, the statute or regulations promulgated under
Section 355(e) of the Code shall be incorporated in this definition and its
interpretation, subject to the reasonable review of Moon and its Tax Advisors in
consultation with Clover and its Tax Advisors.  For the avoidance of doubt, the
Merger shall not by itself constitute a Proposed Acquisition Transaction, nor
shall any equity compensation of Clover to Clover employees constitute a
Proposed Acquisition Transaction to the extent such equity compensation is
described in the Tax Representation Letters and addressed in the Moon Tax
Opinion.
 
“Refund” means any refund (or credit in lieu thereof) of Taxes (including any
overpayment of Taxes that can be refunded or, alternatively, applied to other
Taxes payable) or other reduction or offset of Taxes otherwise payable,
including any interest paid on or with respect to such refund of Taxes.  The
amount of any Refund shall be determined net of any Taxes actually imposed by
any Tax Authority on the Party receiving the refund, after accounting for the
provisions of Section 5.1.
 
7

--------------------------------------------------------------------------------

“Reorganization” has the meaning set forth in the Separation and Distribution
Agreement.
 
“Restricted Period” means the period beginning at the Distribution Time and
ending on the two (2)-year anniversary of the day after the Distribution Date.
 
“Separate Entity Tax Return” means any Tax Return, other than any Moon
Consolidated Return or Clover Consolidated Return, relating to the Moon
Business, the SpinCo Business, or both the Moon Business and SpinCo Business.
 
“Separation Transactions” means those transactions undertaken prior to and up to
the Distribution Time by Moon, SpinCo and their Affiliates, pursuant to the
Reorganization, to separate ownership of the SpinCo Business from ownership of
the Moon Business, including the Contribution and the Distribution.
 
“Specified Shareholder” means any Person listed on Schedule II.
 
“SpinCo Business” has the meaning set forth in the Separation and Distribution
Agreement.
 
“SpinCo Entity” means any Subsidiary of SpinCo from and after the Distribution
Time.
 
“SpinCo Group” means, individually or collectively, as the case may be, SpinCo
and any SpinCo Entities.
 
“SpinCo Tainting Act” means (a) any action (or the failure to take any action)
within its control by SpinCo, Clover or any member of their respective Groups
(including entering into any agreement, understanding or arrangement or any
negotiations with respect to any transaction or series of transactions), (b) any
event (or series of events) involving the SpinCo Capital Stock (or the Capital
Stock of any direct or indirect parent thereof), any assets of SpinCo or any
assets of any member of the SpinCo Group, (c) any breach by SpinCo, Clover or
any member of the SpinCo Group or Clover Group of any representation, warranty
or covenant made by such Person in this Agreement that, in each case, would
affect the Intended Tax Treatment or otherwise cause a Separation Transaction or
the Merger to fail to qualify for the Intended Tax Treatment or (d) any action
by a Specified Shareholder (A) to actually or constructively acquire any
additional shares of Clover, (B) to the extent such action would give rise to
any Proposed Acquisition Transaction, (C) to approve any Proposed Acquisition
Transaction for any purpose or (D) to otherwise effect any Proposed Acquisition
Transaction with respect to SpinCo Action; provided, that, SpinCo Tainting Act
shall not include any action required by the Separation and Distribution
Agreement, the Merger Agreement or any Transaction Document or undertaken
pursuant to the Distribution.  For purposes of clause (v) of the definition of
Intended Tax Treatment an action shall only be a SpinCo Tainting Action if (i)
Moon has notified SpinCo of such action pursuant to Section 7.1(e), (ii)
including such action as a SpinCo Tainting Action would not reasonably be
expected (in light of the terms of this Agreement and the other Transaction
Documents) to impede the operations of or otherwise adversely affect the SpinCo
Business in any respect material to the SpinCo Business, and (iii) such action
does not otherwise restrict the disposition of any of the businesses listed on
Schedule I. Any action relating to clause (v) of the definition of Intended Tax
Treatment that is otherwise a SpinCo Tainting Act will cease to be a SpinCo
Tainting Act on the first anniversary of the Distribution Date, subject to
extension by no more than one additional year if and to the extent the opinion
or memorandum of a Tax Advisor or ruling from a Tax Authority provided in
connection with establishing the Intended Tax Treatment of the relevant
transaction expressly provides that such extension is reasonably necessary to
preserve the related Intended Tax Treatment, such opinion, memorandum or ruling
to be reasonably acceptable to Clover, based on advice of Clover’s relevant Tax
Advisor; provided, that such extension shall only be available if the potential
Tax cost to Moon of not receiving such extension with respect to such
transaction would be more than $2,000,000.
 
8

--------------------------------------------------------------------------------

“SpinCo Taxes” means, without duplication, and after accounting for any
adjustment pursuant to a Final Determination, (a) any Income Taxes (other than
Moon Consolidated Taxes) for any Post-Distribution Period of (i) Moon or any
member of the Moon Group attributable to assets or activities of the SpinCo
Business, as determined pursuant to Section 3.2, or (ii) SpinCo or a member of
the SpinCo Group, but excluding in either case any Taxes included in clauses
(b)(i)(B), (d) and (f) of the definition of Moon Taxes, (b) any Other Taxes of
(i) Moon or any member of the Moon Group attributable to assets or activities of
the SpinCo Business, as determined pursuant to Section 3.2, and (ii) SpinCo or a
member of the SpinCo Group, but excluding in either case any Taxes included in
clauses (c)(i), (f) and (g) of the definition of Moon Taxes, (c) subject to
Section 3.1(c), any Taxes attributable to a SpinCo Tainting Act, (d) any Taxes
attributable to an Extraordinary Transaction effected after the Distribution on
the Distribution Date by SpinCo or a member of the SpinCo Group, (e) any Taxes
as a result of the issuance of any equity compensation of Clover to Clover
employees to the extent such equity compensation is described in the Tax
Representation Letters and addressed in the Moon Tax Opinion, and (f) any Taxes
taken into account in computing amounts payable pursuant to Section 2.8 of the
Separation and Distribution Agreement; provided, that SpinCo Taxes shall not
include any Taxes included in clause (e) of the definition of Moon Taxes.
 
“Straddle Period” means any Tax Period that begins on or before and ends after
the Distribution Date.
 
“Subsidiary” means, with respect to any Person (a) a corporation more than fifty
percent (50%) of the voting or capital stock of which is owned, directly or
indirectly, by such Person or (b) a partnership, joint venture, association,
joint stock company, trust, unincorporated organization or other entity in which
such Person, directly or indirectly, owns any of the equity economic interests
thereof or for which such Person, directly or indirectly, has the power to elect
or direct the election of any of the members of the governing body or with
respect to which such Person otherwise has control (e.g., as the managing
partner or managing member of a partnership or limited liability company, as the
case may be).
 
“Tax” means (a) all taxes, charges, fees, duties, levies, imposts, or other
similar assessments, imposed by any governmental authority or political
subdivision thereof, including, but not limited to, net income, gross income,
gross receipts, excise, real property, personal property, sales, use, service,
service use, license, lease, capital stock, transfer, recording, franchise,
business organization, occupation, premium, windfall profits, profits, customs,
duties, payroll, wage, withholding, social security, employment, unemployment,
insurance, severance, workers compensation, excise, stamp, alternative minimum,
estimated, value added, ad valorem, import, export, unclaimed property, escheat
and other taxes, charges, fees, duties, levies, imposts, or other similar
assessments, or any interest, penalties or additions to tax, or additional
amounts, in respect of any of the foregoing and (b) all liabilities in respect
of any items described in clauses (a) or (b) payable by reason of transferee or
successor liability, contract, operation of Law, or Treasury Regulations Section
1.1502-6(a) (or any predecessor or successor thereof or any analogous provision
of Tax Law).
 
9

--------------------------------------------------------------------------------

“Tax Advisor” means a tax counsel or accountant of recognized standing in the
relevant jurisdiction that is reasonably acceptable to the Parties.
 
“Tax Attribute” means a net operating loss, net capital loss, investment credit,
foreign tax credit, excess charitable contribution, general business credit or
any other Tax Item that could reduce a Tax or create a Tax Benefit.
 
“Tax Authority” means, with respect to any Tax, the governmental entity or
political subdivision thereof that imposes such Tax and the agency (if any)
charged with the collection of such Tax for such entity or subdivision.
 
“Tax Benefit” means any refund, credit, or other reduction in Tax payments, in
each case, as determined on a “with and without” basis, that is actually
received or recognized by a Party or any member of its Group.  For the avoidance
of doubt, the term “Tax Benefit” shall include any such benefit actually
received or recognized as a result of a step-up in Tax basis or an increase in
any Tax Attribute.
 
“Tax Item” means any item of income, gain, loss, deduction, expense, or credit,
or other attribute that may have the effect of increasing or decreasing any Tax.
 
“Tax Law” means any Law relating to any Tax.
 
“Tax Materials” means any opinion of a Tax Advisor, ruling from a Tax Authority
or any submission, certificate, representation letter or other material
delivered by the Parties to such Tax Advisor or Tax Authority in connection with
the rendering by such Tax Advisor of such opinion and the issuance by such Tax
Authority of such ruling, including the Clover Tax Opinion, the Moon Tax Opinion
and the Tax Representation Letters, in each case, that is received in connection
with the Intended Tax Treatment of the transactions set forth therein.
 
“Tax Period” means, with respect to any Tax, the period for which the Tax is
reported as provided under the Code or other applicable Tax Law.
 
“Tax Proceeding” means an audit, review, examination, or any other
administrative or judicial proceeding with the purpose or effect of
re-determining Taxes (including any administrative or judicial review of any
claim for refund).
 
“Tax Records” means any Tax Returns, Tax Return work papers, documentation
relating to any Tax Proceedings, and any other books of account or records
(whether or not in written, electronic or other tangible or intangible forms and
whether or not stored on electronic or any other medium) required to be
maintained under the Code or other applicable Tax Laws or under any record
retention agreement with any Tax Authority.
 
10

--------------------------------------------------------------------------------

“Tax Representation Letters” has the meaning set forth in the Merger Agreement.
 
“Tax Return” means any report of Taxes due, any claim for refund of Taxes paid,
any information return with respect to Taxes, or any other similar report,
statement, declaration, or document required to be filed under the Code or other
Tax Law, including any attachments, exhibits, or other materials submitted with
any of the foregoing, and including any amendments or supplements to any of the
foregoing.
 
“Transaction Documents” has the meaning set forth in the Separation and
Distribution Agreement.
 
“Transfer Tax” means any sales, use, privilege, transfer (including real
property transfer), intangible, recordation, registration, documentary, stamp,
duty or similar Tax imposed with respect to the Separation Transactions.
 
“Treasury Regulations” means the regulations promulgated from time to time under
the Code.
 
“Unqualified Tax Opinion” means an unqualified “will” opinion of a Tax Advisor,
on which each of the Parties may rely to the effect that a transaction will not
affect the Intended Tax Treatment or otherwise cause any Separation Transaction
or the Merger to fail to qualify for its Intended Tax Treatment.  Any such
opinion must assume that the Contribution and Distribution would have qualified
for the Intended Tax Treatment if the transaction in question did not occur and
may assume the accuracy of, and may rely upon, customary assumptions,
representations and undertakings reasonably satisfactory to Moon and Clover and
SpinCo contained in certificates delivered by an officer of Moon, Clover, or
SpinCo, as the case may be.
 
INDEX OF DEFINED TERMS
 
Term
Section
Agreement
Preamble
Carryback
2.5(a)
Chosen Courts
13.9(b)
Clover
Preamble
Distribution
Recitals
Exchange Offer
Recitals
Indemnified Party
4.2(a)
Indemnifying Party
4.2(a)
Independent Arbiter
11.2
Merger
Recitals
Merger Agreement
Recitals
Merger Sub
Recitals
Moon
Preamble
Moon LuxCo
Preamble
Moon Ordinary Shares
Recitals
Notified Action
7.4
One-Step Spin-Off
Recitals
Parties
Preamble
Party
Preamble
Past Practice
2.3(a)
Post-Distribution Ruling
7.3(a)
Refund Party
5.1(a)
Retention Date
8.5
Separation and Distribution Agreement
Recitals
SpinCo
Preamble
SpinCo Common Stock
Recitals



11

--------------------------------------------------------------------------------

ARTICLE II
 
Preparation and Filing of Tax Returns
 
Section 2.1          Consolidated Returns.
 
(a)         Moon shall prepare and file all Moon Consolidated Returns, and
shall, subject to Section 4.1(a), pay all Taxes shown to be due and payable on
such Tax Returns.
 
(b)         Clover shall prepare and file all Clover Consolidated Returns, and
shall, subject to Section 4.1(a), pay all Taxes shown to be due and payable on
such Tax Returns.
 
Section 2.2          Separate Entity Tax Returns.
 
(a)         Moon shall prepare and file (or shall cause to be prepared and
filed) any Separate Entity Tax Returns required to be filed by, or with respect
to, any member of the Moon Group, and shall, subject to Section 4.1(a), pay, or
cause the applicable Moon Entity to pay, all Taxes shown to be due and payable
on such Tax Returns.
 
(b)         Except as set forth in Section 2.2(c), SpinCo shall prepare and file
(or shall cause to be prepared and filed) any Separate Entity Tax Returns
required to be filed by, or with respect to, any member of the SpinCo Group and
shall, subject to Section 4.1(a), pay, or cause the applicable SpinCo Entity to
pay, all Taxes shown to be due and payable on such Tax Returns.
 
(c)         Moon shall (or shall cause a Moon Entity to) prepare any Tax Return
required to be filed by, or with respect to, any member of the SpinCo Group for
any Tax Period that ends before the Distribution Date and may elect to prepare
(or cause a Moon Entity to prepare) any Tax Return required to be filed by, or
with respect to, any member of the SpinCo Group for any Straddle Period if the
numbers of days in such Straddle Period that are attributable to a
Pre-Distribution Period equals or exceeds the number of days attributable to a
Post-Distribution Period. At SpinCo’s timely prior written request and expense,
Moon shall (or shall cause a Moon Entity to) prepare any other Tax Return
required to be filed by, or with respect to, any member of the SpinCo Group for
any Straddle Period. SpinCo shall file, or cause the applicable SpinCo Entity to
file, any such Tax Returns and, subject to Section 4.1(a), pay, or cause the
applicable SpinCo Entity to pay, all Taxes shown to be due and payable on such
Tax Returns.
 
Section 2.3          Tax Reporting Practices.
 
(a)         Past Practices.  With respect to any Tax Return for which a Party is
responsible for preparing such Tax Return in accordance with the terms of this
Agreement (unless the items reported on such Tax Return could not reasonably be
expected to affect Tax Items reported on any Tax Return filed by the other Party
or members of its Group), such Tax Return shall be prepared in accordance with
the practices, accounting methods, elections or conventions applied in respect
of any applicable Tax Item for Pre-Distribution Periods, as modified by the
remainder of this Section 2.3(a) (“Past Practice”).  To the extent any Tax Items
are not covered by Past Practice, or the Parties jointly determine that variance
from Past Practice is required by applicable Tax Law (including as a result of a
determination that there is not “substantial authority” for such position if
reported in accordance with Past Practice), subject to the review rights
described in Section 2.4, the Tax Return shall be prepared in the manner
reasonably determined by the Party responsible for preparing such Tax Return in
accordance with the terms of this Agreement, following good faith consultation
with the other Party.
 
12

--------------------------------------------------------------------------------

(b)         Reporting of Separation Transactions.  The Tax treatment of the
Separation Transactions reported on any Tax Return (whether such Tax Return is
for a Pre-Distribution Period or a Post-Distribution Period) shall be consistent
with (i) the Intended Tax Treatment and (ii) the treatment thereof in any
opinion or memorandum delivered in connection with the documentation thereof,
which has been delivered as of the Distribution Date.  The Tax treatment of the
Separation Transactions reported on any Tax Return for which SpinCo is
responsible for preparing in accordance with the terms of this Agreement shall
be consistent with that on any Tax Return filed or to be filed by Moon or any
member of the Moon Group or caused or to be caused to be filed by Moon, to the
extent that SpinCo has knowledge of such reporting. In furtherance of the
foregoing, Moon shall, at least thirty (30) Business Days prior to the Due Date
of any applicable Tax Return, provide to SpinCo, to the extent Moon has not
previously made available, such information with respect to the Intended Tax
Treatment and otherwise with respect to the intended tax treatment of the
Separation Transactions as will enable SpinCo to file any Tax Return it is
responsible for preparing in accordance with the terms of this Agreement. If
SpinCo determines, in consultation with Moon and their respective Tax Advisors
that there is no “substantial authority” for such reporting position, such
disputed item (or items) shall be referred for resolution in accordance with
Article XI. In the event that the resolution of such disputed item (or items)
with respect to a Tax Return is inconsistent with such Tax Return as filed, the
Parties shall, as promptly as practicable, amend the applicable Tax Returns to
properly reflect the final resolution of the disputed item (or items).
 
Section 2.4          Right to Review Tax Returns.
 
(a)         Review of Moon-Prepared Tax Returns with Separate SpinCo Tax
Liability.  Except with respect to Moon Consolidated Returns, which shall be
governed by Section 2.4(d), Moon shall, at least thirty (30) Business Days prior
to the Due Date for such Tax Return, or as soon thereafter as reasonably
practical, submit to SpinCo and Clover a draft of any Tax Return Moon is
required or permitted to file under this Article II to the extent such Tax
Return reflects a Tax liability reasonably expected to be borne by SpinCo or
Clover (or a member of their respective Groups).  Moon shall consider in good
faith any reasonable changes to such Tax Return submitted by Clover and shall,
absent written consent of Clover (not to be unreasonably withheld, delayed or
conditioned), make any such changes with respect to an applicable Tax Item to
the extent the relevant Tax Item would reasonably be expected to give rise to a
Tax liability (including a liability under the provisions of this Agreement) for
SpinCo or Clover (or a member of their respective Groups) for any Tax Period and
such changes are submitted no later than fifteen (15) Business Days prior to the
Due Date for such Tax Return (or, in the case of draft Tax Return delivered
later than thirty (30) Business Days prior to the Due Date, as soon thereafter
as reasonably practical, but in no event later than five (5) Business Days prior
to the Due Date).
 
13

--------------------------------------------------------------------------------

(b)         Review of SpinCo-Prepared Tax Returns with Separate Moon Tax
Liability.  Except with respect to Clover Consolidated Returns, which shall be
governed by Section 2.4(d), SpinCo shall, at least thirty (30) Business Days
prior to the Due Date for such Tax Return, or as soon thereafter as reasonably
practical, submit to Moon a draft of each Tax Return it is required or permitted
to file under this Article II to the extent such Tax Return reflects a Tax
liability reasonably expected to be borne by Moon.  SpinCo shall consider in
good faith any reasonable changes to such Tax Return submitted by Moon and
shall, absent written consent of Moon (not to be unreasonably withheld, delayed
or conditioned), make any such changes with respect to an applicable Tax Item to
the extent the relevant Tax Item would reasonably be expected to give rise to a
Tax liability (including a liability under the provisions of this Agreement) for
Moon (or a member of the Moon Group) for any Tax Period and such changes are
submitted no later than fifteen (15) Business Days prior to the Due Date for
such Tax Return (or, in the case of draft Tax Return delivered later than thirty
(30) Business Days prior to the Due Date, as soon thereafter as reasonably
practical, but in no event later than five (5) Business Days prior to the Due
Date).
 
(c)         Dispute Mechanics.  In the event any item for which proper notice of
a dispute was given pursuant to Section 2.4(a) or Section 2.4(b) was not finally
resolved and agreed upon in accordance with the provisions thereof, the
applicable Tax Return shall be filed or caused to be filed as prepared by the
Party responsible for preparing such Tax Return in accordance with the terms of
this Agreement prior to the Due Date, and such disputed item (or items) shall be
referred for resolution in accordance with Article XI.  In the event that the
resolution of such disputed item (or items) with respect to a Tax Return is
inconsistent with such Tax Return as filed, the Party responsible for preparing
the applicable Tax Return in accordance with the terms of this Agreement (with
cooperation from the other Party) shall, as promptly as practicable, amend such
Tax Return to properly reflect the final resolution of the disputed item (or
items).  In the event that the amount of Taxes shown to be due and owing on a
Tax Return is adjusted pursuant to applicable dispute resolution procedures,
proper adjustment shall be made to the amounts previously paid or required to be
paid in a manner that reflects such resolution.
 
(d)         Review of Consolidated Returns.  With respect to all Moon
Consolidated Returns and Clover Consolidated Returns for the taxable year which
includes the Distribution Date, Moon or Clover, as applicable shall use the
closing of the books method under Treasury Regulation Section 1.1502-76, unless
otherwise agreed by Moon and Clover, with respect to the determination of any
Tax liability. Moon shall provide a draft, prepared in a manner that is
consistent with Past Practice, of the portions of any Moon Consolidated Return
that reflects a Tax liability reasonably expected to be borne by SpinCo or
Clover (or a member of their respective Groups) to SpinCo for its review and
comment at least thirty (30) Business Days prior to the Due Date for such Moon
Consolidated Return; provided, however, that nothing herein shall prevent Moon
from timely filing any such Moon Consolidated Return; provided, further, Moon
shall not be required to provide such draft if it determines in its sole
discretion to waive any liability SpinCo and Clover may have in respect of such
Tax liability and agrees such Tax shall not be treated as a SpinCo Tax.  Clover
shall provide a draft, prepared in a manner that is consistent with Past
Practice, of the portions of any Clover Consolidated Return that reflects a Tax
liability reasonably expected to be borne by Moon (or a member of the Moon
Group) to Moon for its review and comment at least thirty (30) Business Days
prior to the Due Date for such Clover Consolidated Return, provided, however,
that nothing herein shall prevent Clover from timely filing any such Clover
Consolidated Return; provided, further, Clover shall not be required to provide
such draft if it determines in its sole discretion to waive any liability Moon
may have in respect of such Tax liability and agrees such Tax shall not be
treated as a Moon Tax. Any disputes that the Parties are unable to resolve shall
be resolved pursuant to Article XI.  In the event that any dispute is not
resolved (whether pursuant to good faith negotiations among the Parties prior to
the Due Date for the filing of any Moon Consolidated Return or Clover
Consolidated Return, such Moon Consolidated Return or Clover Consolidated
Return, as applicable, shall be timely filed by the relevant Party, and the
Parties agree to amend such Moon Consolidated Return or Clover Consolidated
Return, as applicable, as necessary to reflect the resolution of such dispute in
a manner consistent with such resolution.
 
14

--------------------------------------------------------------------------------

Section 2.5          Carrybacks and Amended Tax Returns.
 
(a)         Carrybacks. Except to the extent otherwise consented to by Moon in
writing or prohibited by applicable Law, SpinCo (or the appropriate member of
the SpinCo Group) shall elect to relinquish, waive or otherwise forgo the
carryback of any loss, credit or other Tax Attribute from any Post-Distribution
Period to any Pre-Distribution Period or Straddle Period with respect to members
of the SpinCo Group (a “Carryback”).   In the event that SpinCo (or the
appropriate member of the SpinCo Group) is prohibited by applicable Law to
relinquish, waive or otherwise forgo a Carryback (or Moon consents to a
Carryback), Moon shall cooperate with SpinCo, at SpinCo’s expense, in seeking
from the appropriate Tax Authority such Refund as reasonably would result from
such Carryback, to the extent that such Refund is directly attributable to such
Carryback, and shall pay over to SpinCo the amount of such Refund within ten
(10) Business Days after such Refund is received; provided, however, that SpinCo
shall indemnify and hold the members of the Moon Group harmless from and against
any and all collateral Tax consequences resulting from or caused by any such
Carryback, including, without limitation, the loss or postponement of any
benefit from the use of Tax Attributes generated by a member of the Moon Group
if (i) such Tax Attributes expire unutilized, but would have been utilized but
for such Carryback, or (ii) the use of such Tax Attributes is postponed to a
later taxable period than the taxable period in which such Tax Attributes would
have been utilized but for such Carryback. Notwithstanding the foregoing, the
second sentence of this Section 2.5(a) shall not apply to any Refund of Moon
Consolidated Taxes.
 
(b)         Amended Tax Returns.  Except as provided in Section 2.3(b), Section
2.4(c) or Section 2.4(d) to reflect the resolution of any dispute pursuant to
Article XI, any amended Tax Return with respect to any member of the SpinCo
Group, or any Mixed Business Tax Return, may be made only (i) with respect to
any Income Tax Return which includes Pre-Distribution Periods or any Tax Return
if the applicable original Tax Return was filed before the Distribution Date, by
Moon and (ii) with respect to any other Tax Return, by the Party responsible for
preparing the applicable Tax Return in accordance with the terms of this
Agreement. Such Party shall not file or cause to be filed any such amended Tax
Return without the prior written consent of the other Party, if such filing,
assuming it is accepted, could reasonably be expected to change the Tax
liability of such other Party (or any member of its Group) for any Tax Period,
which consent shall not be unreasonably withheld, conditioned or delayed. If any
Party permitted to make an amended Tax Return under this Section 2.5(b) is not
permitted to file such amended Tax Return under applicable Law, such Party shall
provide the amended Tax Return to the other Party which shall file (or cause to
be filed) such amended Tax Return as promptly as reasonably practicable
thereafter.
 
15

--------------------------------------------------------------------------------

Section 2.6          Apportionment of Tax Attributes.
 
(a)         Tax Attributes arising in a Pre-Distribution Period will be
allocated to (and the benefits and burdens of such Tax Attribute will inure to)
the members of the Moon Group and the members of the SpinCo Group in accordance
with Moon’s historical practice (except as otherwise required by applicable Tax
Law), the Code, Treasury Regulations, and any applicable state, local and
non-U.S. Law, as determined by Moon in its reasonable discretion and consistent
with Past Practice, as applicable.
 
(b)         Moon shall in good faith (and without being required to undertake an
attribute or similar study) advise Clover in writing of the portion, if any, of
Tax Attributes, or other consolidated, combined or unitary attribute, which
shall be allocated or apportioned to the members of the SpinCo Group under
applicable Law.  Moon shall consult in good faith with SpinCo regarding such
allocation of Tax Attributes and determinations as to basis and valuation, and
shall consider in good faith any reasonable comments timely received from
SpinCo. In the event that Clover disagrees with any such determination, Moon and
Clover shall endeavor in good faith to resolve such disagreement, and, failing
that, the allocations and apportionments under this Section 2.6(b) shall be
determined in accordance with the dispute resolution provisions of Article XI as
promptly as practicable. To the extent applicable Law requires any member of the
Moon Group to make a payment to a member of the SpinCo Group, or any member of
the SpinCo Group to make a payment to a member of the Moon Group, with respect
to any Tax Attribute, or other consolidated, combined or unitary attribute, as a
result of the Separation Transactions, such payment shall be made in accordance
with the provisions of this Agreement; provided, however that if any such
payment is made by a member of the Moon Group to a member of the SpinCo Group, a
corresponding payment of an equal amount shall be made by the SpinCo Borrower to
Moon LuxCo, and if any such payment is made by a member of the SpinCo Group to a
member of the Moon Group, a corresponding payment of an equal amount shall be
made by Moon LuxCo to the SpinCo Borrower.
 
(c)         All members of the Moon Group, SpinCo Group and Clover Group shall
prepare all Tax Returns and compute all Taxes for Post-Distribution Periods in
accordance with the final allocation of Tax Attributes delivered under Section
2.6(b), except as otherwise required by a Final Determination.  In the event of
an adjustment to any Tax Attribute as a result of a Final Determination, Moon or
SpinCo, as applicable, shall promptly notify the other Party in writing of such
adjustment, and the reduction or increase in Tax Attributes shall be allocated
to the Party to which such Tax Attribute was initially allocated pursuant to
this Section 2.6 and, if necessary, an appropriate adjustment payment shall be
made by the applicable Party, consistent with the other provisions of this
Agreement.
 
(d)         For the avoidance of doubt, Moon shall not be liable to any member
of the SpinCo Group or Clover Group for any failure of any determination under
this Section 2.6 to be accurate under applicable Tax Law, provided such
determination was made in good faith.
 
16

--------------------------------------------------------------------------------

Section 2.7          Coordination.  Nothing in this Article II (including a
Party’s timely payment of Taxes, or filing of a Tax Return, pursuant to the
provisions hereof) shall limit a Party’s right to indemnification under the
provisions of Article III of this Agreement.
 
ARTICLE III
 
Allocation of Tax Liabilities
 
Section 3.1          General Rule.
 
(a)         Moon Liability.  Moon shall be liable for, and shall indemnify and
hold harmless each member of the SpinCo Group (and, as applicable, the Clover
Group) from and against, without duplication, (i) all Moon Taxes, (ii) all Taxes
incurred by a member of the SpinCo Group or the Clover Group resulting from the
breach by a member of the Moon Group of any of its representations, warranties
or covenants hereunder, and (iii) any costs and expenses related to the
foregoing (including reasonable attorneys’ fees and expenses).
 
(b)         Clover Liability.  Clover and SpinCo shall be liable for, and shall
indemnify and hold harmless each member of the Moon Group from and against,
without duplication, (i) all SpinCo Taxes, (ii) all Taxes incurred by a member
of the Moon Group by reason of the breach by a member of the SpinCo Group or the
Clover Group of any of its representations, warranties or covenants hereunder
and (iii) any costs and expenses related to the foregoing (including reasonable
attorneys’ fees and expenses).
 
(c)         Notwithstanding Section 3.1(a) and (b), any liability for any Taxes
attributable to both a Moon Tainting Act and a SpinCo Tainting Act shall be
shared by Moon and SpinCo according to relative fault.
 
Section 3.2          Attribution of Taxes.
 
(a)         General.  For all purposes of this Agreement, a Tax and any Tax
Items shall be considered attributable to the SpinCo Business on the one hand
and the Moon Business on the other (but not both) to the extent that such Tax
and/or Tax Item would result if such Tax Return were prepared on a separate
basis taking into account only the operations and assets of the SpinCo Business
on the one hand and only the operations and assets of the Moon Business on the
other hand (but not both), as applicable, which allocation shall, in respect of
Income Taxes, be jointly determined by Moon and SpinCo in good faith and subject
to dispute resolution under Article XI, (i) using Past Practices and (ii)
applying the highest applicable statutory marginal corporate income Tax rate in
effect for the applicable Tax Period.  With respect to any other Tax Items, Moon
and SpinCo shall jointly determine in good faith consistent with Past Practices
and subject to dispute resolution under Article XI, which Tax Items are properly
attributable to assets or activities of the SpinCo Business and Moon Business,
respectively (and in the case of a Tax Item that is properly attributable to
both the SpinCo Business and the Moon Business, the allocation of such Tax Item
between the SpinCo Business and the Moon Business).
 
17

--------------------------------------------------------------------------------

(b)         Straddle Period Tax Allocation.  Moon and SpinCo shall take all
actions necessary or appropriate to close the taxable year of SpinCo and each
member of the SpinCo Group for all Tax purposes as of the close of the
Distribution Date to the extent permissible or required under applicable Law. 
If applicable Law does not require or permit SpinCo or any SpinCo Entity, as the
case may be, to close its taxable year on the Distribution Date, then the
allocation of Tax Items required to determine any Taxes or other amounts
attributable to the portion of the Straddle Period ending on, or beginning
after, the Distribution Date shall be made by means of a closing of the books
and records of SpinCo or the applicable member of the SpinCo Group as of the
close of the Distribution Date; provided that exemptions, allowances or
deductions that are calculated on an annual or periodic basis shall be allocated
between such portions in proportion to the number of days in each such
portion; provided, further, that real property and other property or similar
periodic Taxes shall be apportioned on a per diem basis. In the case of any
Income Tax payable under Section 951(a) of the Code or Section 951A(a) of the
Code (or similar provisions of state or local Law) with respect to each member
of the SpinCo Group that will be a controlled foreign corporation immediately
after the Distribution within the meaning of Section 957 of the Code, for any
Straddle Period the aggregate amount of such Tax allocable to the
Pre-Distribution Period shall not exceed the aggregate amount that would have
been payable by members of the Moon Group and the SpinCo Group if the taxable
years of members of the Moon Group and the SpinCo Group ended at the end of the
day on the Distribution Date (determined, for this purpose, taking into account
each of the Separation Transactions but disregarding the Merger and any
Extraordinary Transaction).
 
(c)         Extraordinary Transactions.  Notwithstanding anything to the
contrary in this Agreement, the Parties shall report any Extraordinary
Transactions taking place on the Distribution Date after the Effective Time as
occurring on the day after the Distribution Date pursuant to Treasury
Regulations Section 1.1502-76(b)(1)(ii)(B) or any similar or analogous provision
of state, local or non-U.S. Law.
 
ARTICLE IV
 
Tax Payments
 
Section 4.1          Payment of Amounts Due.
 
(a)         Payment of Liability with Respect to Tax Due.  Each Party allocated
Taxes shown on a Tax Return to be filed in accordance with Article II and
responsible for the payment of such Taxes under this Agreement shall, at least
two (2) Business Days prior to the Due Date for filing any such Tax Return, pay
such amount to the Party responsible for filing such Tax Return in accordance
with the terms of this Agreement.  For the avoidance of doubt, however, the
obligation described under this Section 4.1(a) shall not commence prior to the
date the other Party first was given the opportunity to exercise any review
rights available to it with respect to the relevant Tax Return (whether under
Article II or otherwise) or the date any dispute with respect to such Tax Return
is resolved pursuant to Section 2.4(c), nor shall interest accrue during any
such time period.
 
18

--------------------------------------------------------------------------------

(b)         Adjustments Resulting in Underpayments.  In the case of any
adjustment pursuant to a Final Determination with respect to any Tax Return, the
Party responsible for filing the applicable Tax Return in accordance with the
terms of this Agreement shall pay (or cause to be paid) to the applicable Tax
Authority when due any additional Tax due with respect to such Tax Return
required to be paid as a result of such adjustment pursuant to such Final
Determination.  Such Party shall compute the amount attributable to the SpinCo
Group or the Moon Group (as the case may be) in accordance with this Agreement
and SpinCo shall pay to Moon any amount due Moon (or Moon shall pay SpinCo any
amount due SpinCo) under this Agreement no later than the later of (i) two (2)
Business Days prior to the Due Date for payment and (ii) ten (10) Business Days
after the date of receipt of a written notice and demand from such Party for
payment of the amount due, accompanied by a statement detailing the Taxes paid
and describing in reasonable detail the particulars relating thereto.  For the
avoidance of doubt, however, the obligation described under this Section 4.1(b)
shall not commence to the extent the other Party was not previously notified of
the potential adjustment under the provisions of Article X, in which case the
obligation shall accrue on the date of the other Party’s receipt of written
notice and demand under clause (ii) of this Section 4.1(b), and interest shall
accrue only from such later date.
 
(c)         Discharge of Indemnity.  A Party (or any member of its Group)
seeking indemnity under Article III shall provide written notice of, and a
reasonable basis for, its claim to the other Party (or Parties, or any member of
their respective Groups) from which it is seeking indemnification, and such
other Party (or Parties, or the applicable member of their respective Groups)
shall discharge its (or their) indemnification obligations, subject to Section
4.1(b), by paying the relevant amount within ten (10) Business Days of demand
therefor.  If any Party (or any member of its Group) disputes in good faith the
fact or the amount of its indemnification obligation, then no payment of the
amount in dispute shall be required until any such good faith dispute is
resolved in accordance with Article XI, but interest shall accrue from the date
payment would otherwise have been due.
 
Section 4.2          Treatment of Indemnification and Other Payments.
 
(a)         Any Tax indemnity payment required to be made by a Party responsible
to make an indemnification payment pursuant to this Agreement (the “Indemnifying
Party”) shall be reduced by any corresponding Tax Benefit to the indemnified
Party (the “Indemnified Party”) actually realized or recognized during or prior
to the taxable year in which the indemnification payment is made or during the
two (2) subsequent taxable years.  For the avoidance of doubt, a Tax Benefit is
treated as corresponding to a Tax indemnity payment to the extent the Tax
Benefit realized is directly attributable to the same Tax Item (or adjustment of
such Tax Item pursuant to a Final Determination) that gave rise to the Tax
indemnity payment.
 
(b)         Except as otherwise agreed between Moon and SpinCo and
notwithstanding anything to the contrary herein, the Parties shall cause all
indemnification payments under this Agreement to be made by Moon LuxCo to the
SpinCo Borrower and by the SpinCo Borrower to Moon LuxCo.  To the extent
permitted by applicable Tax Law, Moon and SpinCo agree to treat (and to cause
each member of their respective Group to treat) any payment required by this
Agreement (other than payments with respect to interest accruing after the
Distribution Date) as either a contribution by Moon LuxCo to SpinCo or a
distribution by SpinCo to Moon LuxCo, as the case may be, occurring immediately
prior to the Separation Transaction pursuant to which SpinCo was distributed out
of Moon LuxCo.
 
19

--------------------------------------------------------------------------------

ARTICLE V


Tax Refunds
 
Section 5.1          Tax Refunds and Credits.
 
(a)         Each Party (and its Affiliates) shall be entitled to, and the other
Party shall, at the written request and expense of the first Party (such Party,
the “Refund Party”), use commercially reasonable efforts to claim, all Refunds
that relate to Taxes for which the Refund Party (or its Affiliates) is liable
under Article III.  To the extent that a particular Refund of Taxes may be
allocable to a Tax Period or reflected on a Tax Return with respect to which the
Parties may share liability under this Agreement, the portion of such Refund to
which each Refund Party will be entitled shall be determined by comparing the
relative liability of such Refund Party for the Taxes shown on the applicable
Tax Return, taking into account the facts as utilized for purposes of claiming
such Refund.  Any Refund to which a Refund Party is entitled that is received by
the other Party shall be paid to such Refund Party within ten (10) days of, in
the case of a cash Refund, such other Party’s actual receipt of the Refund from
the applicable Tax Authority or, in the case of any Refund that reduces or
offsets Taxes otherwise payable by such other Party, the earlier of the Due Date
for such Tax liability or the date such Tax liability is actually paid.
 
(b)         To the extent that the amount of any Refund under this Section 5.1
is later reduced by a Tax Authority or pursuant to a Final Determination in a
Tax Proceeding, such reduction shall be allocated to the Refund Party and, if
necessary, an appropriate adjustment payment shall be made to the other Party,
consistent with the other provisions of this Agreement.
 
ARTICLE VI
 
Deduction and Reporting of Employee Awards
 
Section 6.1          Moon and SpinCo Income Tax Deductions in Respect of Certain
Equity Awards and Compensation.  Unless otherwise required by applicable Law,
solely the member of the Group for which the relevant individual is currently
employed or, if such individual is not currently employed by a member of the
Group, was most recently employed at the time of the vesting, exercise,
disqualifying disposition, payment or other relevant taxable event, as
appropriate, in respect of equity awards and other compensation shall be
entitled to claim any Income Tax deduction in respect of such equity awards and
other compensation on its respective Tax Return associated with such event;
provided, that, notwithstanding the foregoing, Moon (or the applicable member of
the Moon Group) shall be entitled to claim any Income Tax deduction associated
with the exercise of either (x) an Adjusted Vested Moon Stock Option by any
SpinCo Employee or Former SpinCo Employee or (y) an Adjusted Unvested Moon Stock
Option by any Former SpinCo Employee, or associated with the settlement of a
Moon RSU held by a Former SpinCo Employee. All capitalized terms used in this
Section 6.1 and not otherwise defined in this Agreement shall have the meaning
given to such term in the Employee Matters Agreement.


20

--------------------------------------------------------------------------------

ARTICLE VII

Tax-Free Status
 
Section 7.1          Representations and Warranties.
 
(a)         SpinCo.  SpinCo hereby represents and warrants, or covenants and
agrees, as appropriate, that the facts presented and the representations made in
the Tax Materials, with the consent of Clover, to the extent they both (i) are
descriptive of the SpinCo Group at any time after the Distribution Time
(including the business purposes for the Distribution described in the Tax
Materials to the extent that they relate to the SpinCo Group and the plans,
proposals, intentions and policies of the SpinCo Group after the Distribution
Time), and (ii) relate to the actions or non-actions of the SpinCo Group to be
taken (or not taken, as the case may be) after the Distribution Time, are, or,
as applicable, will be, from the time presented or made through and including
the Distribution Time (and thereafter as relevant) true, correct and complete in
all respects, provided that notwithstanding anything to the contrary in this
Agreement, Moon rather than SpinCo shall be responsible for any such
representation, warranty or covenant at the time presented or made (and if
applicable, through and including the Distribution Time).  Clover hereby
represents and warrants or covenants and agrees, as appropriate, that (i) it has
delivered complete and accurate copies of the Tax Materials to be prepared by
Clover to Moon and (ii) the facts presented and the representations made in the
Tax Materials, to the extent descriptive of the Clover Group at any time
(including the plans, proposals, intentions and policies of the Clover Group at
any time) are, or, as applicable, will be, from the time presented or made (and,
if applicable, through and including the Distribution Time (and thereafter as
relevant)), true, correct and complete in all respects.
 
(b)         Moon.  Moon hereby represents and warrants, or covenants and agrees,
as appropriate, that (i) it has delivered complete and accurate copies of the
Tax Materials to be prepared by Moon to SpinCo and Clover and (ii) the facts
presented and the representations made therein, to the extent descriptive of (A)
the Moon Group at any time or (B) the SpinCo Group at any time at or prior to
the Distribution Time (including, in each case, the business purposes for the
Distribution described in the Tax Materials to the extent that they relate to
the Moon Group at any time or the SpinCo Group at any time at or prior to the
Distribution Time, and the plans, proposals, intentions and policies of the Moon
Group at any time or the SpinCo Group at any time at or prior to the
Distribution Time) are, or, as applicable, will be, from the time presented or
made (and, if applicable, through and including the Distribution Time (and
thereafter as relevant)), true, correct and complete in all respects.
 
(c)         No Contrary Plan.  Each of Moon, SpinCo and Clover represents and
warrants that neither it, nor any of its Subsidiaries, has any plan or intent to
take any action which is inconsistent with any statements or representations
made in the Tax Materials.
 
(d)         Distribution Date.  Moon hereby agrees and covenants that the
distribution of any SpinCo Entity that is treated as a corporation for U.S.
federal Income Tax purposes to Moon LuxCo will occur at least one day prior to
the Distribution Date.
 
21

--------------------------------------------------------------------------------

(e)         Provision of Intended Tax Treatment Information. On or promptly
following the Distribution Date, Moon shall provide to Clover detailed
descriptions of those actions and transactions that would adversely affect the
Intended Tax Treatment of those transactions addressed pursuant to clause (v) of
the definition of Intended Tax Treatment.
 
Section 7.2          Restrictions on SpinCo.  During the Restricted Period,
SpinCo and Clover shall not (other than as expressly required under the
Separation and Distribution Agreement):
 
(a)         enter into any Proposed Acquisition Transaction, approve any
Proposed Acquisition Transaction for any purpose, or facilitate in any manner or
allow any Proposed Acquisition Transaction to occur with respect to SpinCo;
 
(b)         merge or consolidate with any other Person (other than pursuant to
the Merger) or liquidate or partially liquidate; or approve or allow any merger,
consolidation, liquidation, or partial liquidation of any SpinCo Entity (other
than pursuant to the Plan of Reorganization), including, in each case, any
action that is treated as a liquidation for U.S. federal Income Tax purposes;
 
(c)         approve or allow the discontinuance, cessation, or sale or other
transfer (to an Affiliate or otherwise) of, or a material change in, any Active
Business;
 
(d)         approve or allow the sale, issuance, or other disposition (to an
Affiliate or otherwise), directly or indirectly, of any share of, or other
equity interest or an instrument convertible into an equity interest in, any of
the Active Business Entities;
 
(e)          in the case of the SpinCo Group (including any successors to any
member of the SpinCo Group), sell or otherwise dispose of more than fifty
percent (50%) percent of its consolidated gross assets, or approve or allow the
sale or other disposition (including in any transaction treated for U.S. federal
income Tax purposes as a sale, transfer or disposition) (to an Affiliate or
otherwise) of more than fifty percent (50%) of its consolidated gross assets or
more than fifty percent (50%) of the consolidated gross assets of any of the
Active Business Entities (whether to an Affiliate or otherwise), in each case,
excluding (A) sales in the ordinary course of business and measured based on
fair market values as of the Distribution Date or (B) any transfers to a Person
that is a disregarded entity separate from the transferor for federal income tax
purposes and (C) sales or other dispositions of businesses listed on Schedule I
(provided, that for purposes of this Section 7.2(e), a merger of SpinCo or one
of its Subsidiaries with and into any Person that is not a wholly owned
Subsidiary of SpinCo or Clover shall constitute a disposition of all of the
assets of SpinCo or such Subsidiary);
 
(f)          amend its certificate of incorporation (or other organizational
documents), or take any other action or approve or allow the taking of any
action, whether through a stockholder vote or otherwise, affecting the voting
rights of SpinCo stock (including through the conversion of any capital stock
into another class of capital stock);
 
(g)         issue shares of a new class of non-voting stock;
 
22

--------------------------------------------------------------------------------

(h)         purchase, directly or through any Affiliate, any of its outstanding
stock;
 
(i)          with respect to the Distribution, take any action or fail to take
any action, or permit any member of the SpinCo Group to take any action or fail
to take any action, that is inconsistent with any representation or covenant
made in the Tax Materials; provided, that (i) this Section 7.2(i) shall not
prohibit or prevent the sale or other disposition of the businesses listed on
Schedule I and (ii) with respect to the Tax Materials that relate to items
described in clause (v) of the definition of Intended Tax Treatment, this
Section 7.2(i) shall only apply to actions that are SpinCo Tainting Acts; or
 
(j)          take any action or permit any other member of the SpinCo Group to
take any action (including any transactions with a third-party or any
transaction with any Affiliate) that, is inconsistent with, or individually or
in the aggregate (taking into account other transactions described in this
Section 7.2) would be reasonably likely to adversely affect, the Intended Tax
Treatment; provided, that (i) this Section 7.2(i) shall not prohibit or prevent
the sale or other disposition of the businesses listed on Schedule I and (ii)
with respect to items described in clause (v) of the definition of Intended Tax
Treatment, this Section 7.2(j) shall only apply to actions that are SpinCo
Tainting Acts.
 
Section 7.3          Opinions, Rulings and Voluntary Disclosures.  SpinCo and
Clover and their respective Affiliates shall be permitted to take the actions
described in Section 7.2, if, prior to taking any such actions:
 
(a)         SpinCo and Clover notify Moon that they desire to seek a private
letter ruling from the IRS, or a ruling from another applicable Tax Authority
that confirms that such action or actions will not adversely affect the Intended
Tax Treatment, taking into account such actions and any other relevant
transactions in the aggregate (a “Post-Distribution Ruling”), and Moon consents
in writing to the pursuit of such Post-Distribution Ruling, which consent shall
not be unreasonably withheld, conditioned or delayed, and which ruling (and any
representations on which it is based) shall, once received, be in form and
substance satisfactory to Moon in its discretion, which discretion shall be
reasonably exercised in good faith to prevent the imposition on Moon, or
responsibility for payment by Moon, of Distribution Taxes; or 
 
(b)         SpinCo and Clover shall have received an Unqualified Tax Opinion
that confirms that such action or actions will not adversely affect the Intended
Tax Treatment, taking into account such actions and any other relevant
transactions in the aggregate, in form and substance satisfactory to Moon in its
discretion, which discretion shall be reasonably exercised in good faith to
prevent the imposition on Moon, or responsibility for payment by Moon, of
Distribution Taxes (including any representations or assumptions that may be
included in such Unqualified Tax Opinion).
 
23

--------------------------------------------------------------------------------

(c)         Moon’s evaluation of a Post-Distribution Ruling or Unqualified Tax
Opinion may consider, among other factors, the appropriateness of any underlying
assumptions, representations, and covenants made in connection with such
Post-Distribution Ruling or Unqualified Tax Opinion. SpinCo shall (i) bear all
costs and expenses of securing any such Post-Distribution Ruling or Unqualified
Tax Opinion and (ii) reimburse Moon for all reasonable out-of-pocket costs and
expenses that Moon may incur in good faith in pursuing or evaluating any such
Post-Distribution Ruling or Unqualified Tax Opinion.  Except as provided in this
Section 7.3, following the Effective Time, neither Clover, SpinCo nor any of
their respective Subsidiaries shall seek any guidance from, initiate any
communication with, the IRS or any other Tax Authority (whether written, verbal
or otherwise) at any time concerning the Contribution, the Distribution or the
Reorganization (including the impact of any transaction on the Contribution, the
Distribution or the Reorganization) without the prior approval of Moon (such
approval not to be unreasonably withheld, conditioned or delayed).
 
Section 7.4          Procedures Regarding Opinions and Rulings. If SpinCo or
Clover notifies Moon that it desires to take one of the actions described in
Section 7.2 (a “Notified Action”), Moon shall, at SpinCo and Clover’s sole
expense, cooperate with SpinCo and use its reasonable best efforts to seek to
obtain a Post-Distribution Ruling or permit SpinCo or Clover, as applicable, to
obtain an Unqualified Tax Opinion for the purpose of permitting SpinCo or
Clover, as applicable to take the Notified Action unless Moon shall have waived
the requirement to obtain such ruling or opinion.
 
ARTICLE VIII

Reporting, Cooperation and Record Retention
 
Section 8.1          Assistance and Cooperation.
 
(a)         The Parties shall cooperate (and cause the members of their
respective Groups to cooperate) with each other and with each other’s
representatives, including accounting firms and legal counsel, in connection
with Tax matters relating to the Parties and their respective Groups including
(i) preparation and filing of Tax Returns, (ii) determining the liability for
and amount of any Taxes due (including estimated Taxes) or the right to and
amount of any Refund, (iii) examinations of Tax Returns, and (iv) any Tax
Proceeding.  Such cooperation shall include making all information and documents
in such Party’s possession relating to the other Party and the members of its
Group available to such other Party as provided in this Article VIII and the
execution of any document (including the grant of any power of attorney or
similar document) reasonably requested by another Party in connection with the
filing of a Tax Return or a Refund claim of the Parties or any of the members of
their respective Groups or any Tax Proceeding of any of the Parties or the
members of their respective Groups.  Each Party shall make its employees,
advisors, and facilities available, without charge, on a reasonable and mutually
convenient basis in connection with the foregoing matters in a manner that does
not interfere with the ordinary business operations of such Party.  The Parties
shall use commercially reasonable efforts to provide any information or
documentation requested by the other Party in a manner that permits the other
Party (or its Affiliates) to comply with Tax Return filing deadlines or other
applicable timing requirements.
 
24

--------------------------------------------------------------------------------

(b)         Any information or documents provided under this Section 8.1 shall
be kept confidential by the Party receiving the information or documents, except
as may otherwise be necessary in connection with the filing of Tax Returns or in
connection with any administrative or judicial proceedings relating to Taxes. 
Notwithstanding any other provision of this Agreement or any other agreement,
(i) no Party nor any of its Affiliates shall be required to provide another
Party or any Affiliate thereof or any other Person access to or copies of any
information or procedures (including the proceedings of any Tax Proceeding)
other than information or procedures that reasonably relate to the Taxes
(including any Taxes for which the first Party is liable under this Agreement),
business or assets of the first Party or any of its Affiliates or are necessary
to prepare Tax Returns for which the first Party is responsible for preparing
the applicable Tax Return in accordance with the terms of this Agreement and
(ii) in no event shall any Party or its Affiliates be required to provide
another Party, any of its Affiliates or any other Person access to or copies of
any information if such action could reasonably be expected to result in the
waiver of any Privilege.  In addition, in the event that a Party determines that
the provision of any information to another Party or any of its Affiliates could
be commercially detrimental, violate any Law or agreement or waive any
Privilege, the first Party shall use reasonable best efforts to permit
compliance with its obligations under this Section 8.1 in a manner that avoids
any such harm or consequence.
 
Section 8.2          Return Information.  SpinCo and Moon acknowledge that time
is of the essence in relation to any request for information, assistance or
cooperation made by Moon or SpinCo pursuant to Section 8.1 or this Section 8.2. 
Each Party shall provide to the other Parties information and documents relating
to its Group reasonably required by the other Parties to prepare Tax Returns. 
Any information or documents a Party responsible for preparing a Tax Return in
accordance with the terms of this Agreement requires to prepare such Tax Returns
shall be provided in such form as such Party reasonably requests and in
sufficient time for such Party to prepare such Tax Returns on a timely basis.
 
Section 8.3          Non-Performance.  If a Party (or any of its Affiliates)
fails to comply with any of its obligations set forth in this Article VIII upon
reasonable request and notice by the other Party (or any of its Affiliates) and
such failure results in the imposition of additional Taxes, the non-performing
Party shall be liable in full for such additional Taxes.
 
Section 8.4          Costs.  Each Party shall devote the personnel and resources
necessary in order to carry out this Article VIII and shall make its employees
available on a mutually convenient basis to provide explanations of any
documents or information provided hereunder.  Each Party shall carry out its
responsibilities under this Article VIII at its own cost and expense.
 
Section 8.5          Retention of Tax Records.  Each Party shall preserve and
keep all Tax Records exclusively relating to the assets and activities of its
Group for Pre-Distribution Periods, and Moon shall preserve and keep all other
Tax Records relating to Taxes of the Groups for Pre-Distribution Periods, for so
long as the contents thereof may become material in the administration of any
matter under the Code or other applicable Tax Law, but in any event until the
later of (i) the expiration of any applicable statutes of limitations, or (ii)
seven (7) years after the Distribution Date (such later date, the “Retention
Date”).  After the Retention Date, each Party may dispose of such Tax Records
upon ninety (90) Business Days’ prior written notice to the other Party.  If,
prior to the Retention Date, a Party reasonably determines that any Tax Records
which it would otherwise be required to preserve and keep under this Section 8.5
are no longer material in the administration of any matter under the Code or
other applicable Tax Law and the other Party agrees, then such first Party may
dispose of such Tax Records upon ninety (90) Business Days’ prior notice to the
other Party.  The notified Party shall have the opportunity, at its cost and
expense, to copy or remove, within such ninety (90) Business Day period, all or
any part of such Tax Records.  If, at any time prior to the Retention Date, a
Party determines to decommission or otherwise discontinue any computer program
or information technology system used to access or store any Tax Records, then
such Party may decommission or discontinue such program or system upon ninety
(90) Business Days’ prior notice to the other Party and the other Party shall
have the opportunity, at its cost and expense, to copy, within such ninety (90)
Business Day period, all or any part of the underlying data relating to the Tax
Records accessed by or stored on such program or system.
 
25

--------------------------------------------------------------------------------

Section 8.6          Access to Tax Records.  The Parties and their respective
Affiliates shall make available to each other for inspection and copying during
normal business hours upon reasonable notice all Tax Records (and, for the
avoidance of doubt, any pertinent underlying data accessed or stored on any
computer program or information technology system) in their possession and shall
permit the other Party and its Affiliates, authorized agents and representatives
and any representative of a Tax Authority or other Tax auditor direct access
during normal business hours upon reasonable notice to any computer program or
information technology system used to access or store any Tax Records, in each
case to the extent reasonably required by the other Party in connection with the
preparation of Tax Returns or financial accounting statements, audits,
litigation, or the resolution of items under this Agreement.  To the extent any
Tax Records are required to be or are otherwise transferred by the Parties or
their respective Affiliates to any person other than an Affiliate, the Party or
its respective Affiliate shall transfer such records to the other Party at such
time.
 
ARTICLE IX

Tax Proceedings
 
Section 9.1          Notice.  Within ten (10) Business Days after an Indemnified
Party becomes aware of the commencement of a Tax Proceeding that may give rise
to Taxes for which an Indemnifying Party is responsible pursuant to Article III,
such Indemnified Party shall notify the Indemnifying Party of such Tax
Proceeding, and thereafter shall promptly forward or make available to the
Indemnifying Party copies of notices and communications relating to such Tax
Proceeding.  The failure of the Indemnified Party to notify the Indemnifying
Party of the commencement of any such Tax Proceeding within such ten (10)
Business Day period or promptly forward any further notices or communications
shall not relieve the Indemnifying Party of any obligation which it may have to
the Indemnified Party under this Agreement except to the extent that the
Indemnifying Party is materially prejudiced by such failure.
 
Section 9.2          Control of Tax Proceedings.
 
(a)          Moon Income Tax Returns.
 
(i)         Moon shall be entitled to contest, compromise and settle in its sole
discretion any adjustment to any Tax Item that is proposed, asserted or assessed
in connection with any Tax Proceeding with respect to (A) any Moon Consolidated
Return or (B) any Separate Entity Tax Return that relates solely to Taxes for
which Moon is liable under this Agreement.
 
26

--------------------------------------------------------------------------------

(ii)        If SpinCo Taxes are asserted in any Tax Proceeding otherwise
controlled by Moon under this Section 9.2(a), Moon shall (i) keep SpinCo timely
informed of the actions proposed to be taken by Moon with respect to such
assertion in such Tax Proceeding, (ii) permit SpinCo to participate (at SpinCo’s
cost and expense) in the aspects of such Tax Proceeding that relate solely to
such SpinCo Taxes and (iii) not settle any aspect of such Tax Proceeding that
relates to such SpinCo Taxes without the prior written consent of SpinCo, which
consent shall not be unreasonably withheld, delayed or conditioned.
 
(b)         Clover Income Tax Returns.
 
(i)         Clover shall be entitled to contest, compromise and settle in its
sole discretion any adjustment to any Tax Item that is proposed, asserted or
assessed in connection with any Tax Proceeding with respect to (A) any Clover
Consolidated Return or (B) any Separate Entity Tax Return that relates solely to
Taxes for which SpinCo or Clover is liable under this Agreement.
 
(ii)        If Moon Taxes are asserted in any Tax Proceeding otherwise
controlled by Clover under this Section 9.2(b), Clover shall (i) keep Moon
timely informed of the actions proposed to be taken by Clover with respect to
such assertion in such Tax Proceeding, (ii) permit Moon to participate (at
Moon’s cost and expense) in the aspects of such Tax Proceeding that relate
solely to such Moon Taxes, and (iii) not settle any aspect of such Tax
Proceeding that relates to such Moon Taxes without the prior written consent of
Moon, which consent shall not be unreasonably withheld, delayed or conditioned.
 
(c)         Separate Entity Tax Returns.
 
(i)         Except as set forth in Section 9.2(a) and Section 9.2(b), Moon shall
be entitled to contest, compromise and settle any adjustment to any Tax Item
that is proposed, asserted or assessed in connection with any Tax Proceeding
with respect to any Separate Entity Tax Return prepared by Moon or a Moon Entity
pursuant to Section 2.2; provided, that to the extent that any aspect of such
Tax Proceeding relates to SpinCo Taxes or would reasonably be expected to
materially adversely affect the Tax position of SpinCo or any SpinCo Entity, or
Clover or any Clover Entity, Moon shall (i) keep SpinCo informed in a timely
manner of the actions proposed to be taken by Moon with respect to such aspects
of such Tax Proceeding, (ii) permit SpinCo to participate (at SpinCo’s cost and
expense) in such aspects of such Tax Proceeding, and (iii) not settle any such
aspect of such Tax Proceeding without the prior written consent of SpinCo, which
shall not be unreasonably withheld, delayed or conditioned.
 
(ii)        Except as set forth in Section 9.2(a) and Section 9.2(b), SpinCo
shall be entitled to contest, compromise and settle any adjustment to any Tax
Item that is proposed, asserted or assessed in connection with any Tax
Proceeding with respect to any Separate Entity Tax Return prepared by SpinCo or
a SpinCo Entity pursuant to Section 2.2; provided, that to the extent that any
aspect of such Tax Proceeding relates to Moon Taxes or would reasonably be
expected to materially adversely affect the Tax position of Moon or any Moon
Entity, SpinCo shall (i) keep Moon informed in a timely manner of the actions
proposed to be taken by SpinCo with respect to such aspects of such Tax
Proceeding, (ii) permit Moon to participate (at Moon’s cost and expense) in such
aspects of such Tax Proceeding, and (iii) not settle any such aspect of such Tax
Proceeding without the prior written consent of Moon, which shall not be
unreasonably withheld, delayed or conditioned.
 
27

--------------------------------------------------------------------------------

(d)         Distribution Taxes.  Notwithstanding the other provisions of this
Section 9.2, Moon shall be entitled to contest, compromise and settle any Tax
Proceeding relating to the Intended Tax Treatment or that would otherwise give
rise to Distribution Taxes; provided, that to the extent that any aspect of such
Tax Proceeding (i) would reasonably be expected to materially adversely affect
the Tax position of SpinCo or a SpinCo Entity, or Clover or any Clover Entity,
or (ii) Clover and SpinCo have previously acknowledged their potential liability
under this Agreement for any Distribution Tax-Related Losses arising out of such
Tax Proceeding in writing, Moon shall (A) keep SpinCo informed in a timely
manner of the actions proposed to be taken by Moon with respect to such aspects
of such Tax Proceeding, (B) permit SpinCo to participate (at SpinCo’s cost and
expense) in such aspects of such Tax Proceeding, and (C) not settle any such
aspect of such Tax Proceeding without the prior written consent of SpinCo, which
shall not be unreasonably withheld, delayed or conditioned.
 
(e)         Non-Income Tax Returns.  The Party responsible for preparing the
applicable Tax Return in accordance with the terms of this Agreement shall be
entitled to contest, compromise and settle any adjustment that is proposed,
asserted or assessed pursuant to any Tax Proceeding with respect to any Tax
Return other than an Income Tax Return, provided, that to the extent that any
aspect of such Tax Proceeding relates to Taxes for which the other Party is
liable under this Agreement or would reasonably be expected to materially
adversely affect the Tax position of the other Party, the first Party shall (i)
keep the other Party informed in a timely manner of the actions proposed to be
taken by the first Party with respect to such aspects of such Tax Proceeding,
(ii) permit the other Party to participate (at such other Party’s cost and
expense) in such aspects of such Tax Proceeding, and (iii) not settle any such
aspect of such Tax Proceeding without the prior written consent of the other
Party, which shall not be unreasonably withheld, delayed or conditioned.
 
ARTICLE X

Interest Payments
 
Section 10.1        Interest Under This Agreement.  Anything herein to the
contrary notwithstanding, to the extent an Indemnifying Party makes a payment of
interest to an Indemnified Party under this Agreement with respect to the period
from the date that the Indemnified Party made a payment of Tax to a Tax
Authority to the date that the Indemnifying Party reimbursed the Indemnified
Party for such Tax payment, the interest payment shall be treated as interest
expense to the Indemnifying Party (deductible to the extent provided by law) and
as interest income by the Indemnified Party (includible in income to the extent
provided by law).  The amount of the payment shall not be adjusted to take into
account any associated Tax Benefit to the Indemnifying Party or increase in Tax
to the Indemnified Party.
 
28

--------------------------------------------------------------------------------

ARTICLE XI

Disagreements
 
Section 11.1        Discussion.  The Parties mutually desire that collaboration
will continue between them.  Accordingly, the Parties will, and will cause the
respective members of their Groups to, use reasonable efforts to resolve via
bilateral discussion all disagreements in respect of their respective rights and
obligations under this Agreement.  In furtherance thereof, in the event of any
dispute or disagreement between any member of the Moon Group and any member of
the Clover Group or SpinCo Group as to the interpretation of any provision of
this Agreement or the performance of the other Party’s obligations hereunder,
representatives of each of the Parties, including members of their respective
Tax departments, shall negotiate in good faith to resolve such dispute. The
Parties agree that the dispute resolution procedures specified in this Article
XI shall be the sole and exclusive procedures for the resolution of disputes;
provided, however, that any Party may seek a preliminary injunction or other
preliminary judicial relief in aid of arbitration before any court of competent
jurisdiction if such action is necessary to avoid irreparable damage. Despite
such action, the Parties shall continue to participate in good faith in the
procedures specified in this Article XI.
 
Section 11.2        Referral to Independent Arbiter.  In the event any dispute
between the Parties as to any matter covered by this Agreement is not resolved
by bilateral discussion, the Parties shall appoint, with respect to any matter
requiring the determination of the Parties’ rights and obligations under this
Agreement, a U.S. law firm of national standing or, with respect any other
matter, an internationally recognized independent public accounting firm (in
each case, the “Independent Arbiter”) to resolve such dispute.  In this regard,
the Independent Arbiter shall make determinations with respect to the disputed
items based solely on representations made by Moon, SpinCo and Clover and their
respective representatives, and not by independent review, and shall function
only as an expert and not as an arbitrator.  The Parties shall require the
Independent Arbiter to resolve all disputes no later than thirty (30) days after
the submission of such dispute to the Independent Arbiter, and agree that all
decisions by the Independent Arbiter with respect thereto shall be final and
conclusive and binding on the Parties.  The Independent Arbiter shall resolve
all disputes in a manner consistent with this Agreement and, to the extent not
inconsistent with this Agreement, in a manner consistent with Past Practices,
except as otherwise required by applicable Law.  The Parties shall require the
Independent Arbiter to render all determinations in writing and to set forth, in
reasonable detail, the basis for such determination.  The fees and expenses of
the Independent Arbiter shall be borne by the Parties based on the inverse of
the percentage that the Independent Arbiter’s resolution of the disputed items
(before such allocation) bears to the total amount of the disputed items as
originally submitted to the Independent Arbiter (for example, if the total
amount of the disputed items as originally submitted to the Independent Arbiter
equals $1,000 and the Independent Arbiter awards $600 in favor of the first
Party’s position, sixty percent (60%) of the fees and expenses of the
Independent Arbiter would be borne by the other Party and forty percent (40%) of
the fees and expenses of the Independent Arbiter would be borne by the first
Party); provided, that if the matters referred to the Independent Arbiter cannot
reasonably be reduced to monetary amounts (e.g., if such matters relate to the
Parties’ rights and obligations under this Agreement) the Independent Arbiter
shall make a good faith allocation of such fees and expenses based on the
foregoing principle.
 
29

--------------------------------------------------------------------------------

ARTICLE XII

Term and Costs
 
Section 12.1        Effective Date.
 
(a)         Except as expressly set forth in this Agreement, as between Moon and
SpinCo, this Agreement shall become effective upon the consummation of the
Distribution, and as between the Moon, SpinCo and Clover, this Agreement shall
become effective upon the consummation of the Merger.
 
(b)         As of the date hereof, (i) all prior intercompany Tax allocation
agreements or arrangements between one or more members of the Moon Group, on the
one hand, and one or more members of the SpinCo Group, on the other hand, shall
be terminated; and (ii) amounts due under such agreements as of the date hereof
shall be settled as of the date hereof.  Upon such termination and settlement,
no further payments by or to Moon or by or to SpinCo, with respect to such
agreements shall be made, and all other rights and obligations resulting from
such agreements between the Parties and their Affiliates shall cease at such
time.
 
Section 12.2        Survival.  The representations and warranties set forth in
this Agreement shall each survive the Distribution and Merger.  The covenants
and agreements set forth in this Agreement shall each survive until the full
performance of all covenants and agreements set forth herein, in accordance with
their terms.  Notwithstanding anything in this Agreement to the contrary, this
Agreement shall remain in effect and its provisions shall survive for one year
after the full period of all applicable statutes of limitation (giving effect to
any extension, waiver or mitigation thereof) and, with respect to any claim
hereunder initiated prior to the end of such period, until such claim has been
satisfied or otherwise resolved.
 
Section 12.3        Expenses.  Except as otherwise provided in this Agreement,
each Party and its Affiliates shall bear their own expenses incurred in
connection with preparation of Tax Returns, Tax Proceedings, and other matters
related to Taxes under the provisions of this Agreement.
 
Section 12.4        Payments.  Except as otherwise specified herein, any payment
required to be made pursuant to this Agreement shall be made within sixty (60)
days of notice thereof (including the reasonable basis of the demand therefor). 
All payments required to be made between the Parties under this Agreement shall
be made in immediately available funds.
 
Section 12.5        Interest.  Any payment required to be made under this
Agreement shall bear interest at the rate equal to the “prime” rate as published
in the Wall Street Journal, Eastern Edition, for the period from and including
the Due Date (in the case of any amount relating to payment of Taxes or filing
of a Tax Return), or otherwise the date immediately following the date the
obligation originally accrued (after accounting for any grace period), through
and including the date of payment.
 
30

--------------------------------------------------------------------------------

ARTICLE XIII

General Provisions
 
Section 13.1        Notices.  All notices and other communications among the
Parties shall be in writing and shall be deemed to have been duly given (a) when
delivered in person, (b) when delivered after posting in the United States mail
having been sent registered or certified mail return receipt requested, postage
prepaid, (c) when delivered by FedEx or other nationally recognized overnight
delivery service or (d) when delivered by email (so long as the sender of such
email does not receive an automatic reply from the recipient’s email server
indicating that the recipient did not receive such email), addressed as follows:
 
If to Moon or, prior to the Distribution, to SpinCo, then to:
 
Ingersoll-Rand plc
170/175 Lakeview Dr.
Airside Business Park, Swords, Co. Dublin, Ireland
Attention: Evan M. Turtz



 
Email:
Evan_Turtz@irco.com


with a copy (which shall not constitute notice) to:


Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019



 
Attention:
Jeffrey B. Samuels

Steven J. Williams
 

 
Email:
jsamuels@paulweiss.com

swilliams@paulweiss.com
 
If to Clover or, following the Distribution, to SpinCo, then to:


Gardner Denver Holdings, Inc.
222 East Erie Street, Suite 500
Milwaukee, Wisconsin 53202
Attention: Andy Schiesl


Email: andy.schiesl@gardnerdenver.com


31

--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:


Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017



 
Attention:
Marni Lerner

Mark Pflug



 
Email:
mlerner@stblaw.com; mpflug@stblaw.com



A Party may change the address for receiving notices under this Agreement by
providing written notice of the change of address to the other Parties.
 
Section 13.2        Assignment, Successors, Beneficiaries.  No Party may assign
its rights or delegate its duties under this Agreement without the written
consent of the other Parties, and any attempted assignment or delegation in
breach of this Section 13.2 shall be null and void.  This Agreement shall be
binding upon and inure to the benefit of the Parties hereto and their permitted
successors (including but not limited to any successor of Moon or SpinCo
succeeding to the Tax attributes of either under Section 381 of the Code) and
assigns.  Nothing expressed or implied in this Agreement is intended or shall be
construed to confer upon or give any Person, other than the parties specifically
contemplated hereby, any rights or remedies under or by reason of this
Agreement.
 
Section 13.3        Waiver.  The Parties may waive a provision of this Agreement
only by a writing signed by the Party intended to be bound by the waiver.  A
Party is not prevented from enforcing any right, remedy or condition in the
Party’s favor because of any failure or delay in exercising any right or remedy
or in requiring satisfaction of any condition, except to the extent that the
Party specifically waives the same in writing.  A written waiver given for one
matter or occasion is effective only in that instance and only for the purpose
stated.  A waiver once given is not to be construed as a waiver for any other
matter or occasion.  Any enumeration of a Party’s rights and remedies in this
Agreement is not intended to be exclusive, and a Party’s rights and remedies are
intended to be cumulative to the extent permitted by law and include any rights
and remedies authorized in law or in equity.
 
Section 13.4        Severability.  If any provision of this Agreement or any
Transaction Document, or the application of any provision to any Person or
circumstance, is held invalid or unenforceable by any court of competent
jurisdiction, the other provisions of this Agreement shall remain in full force
and effect.  The Parties further agree that if any provision contained herein
is, to any extent, held invalid or unenforceable in any respect under the Laws
governing this Agreement, they shall take any actions necessary to render the
remaining provisions of this Agreement valid and enforceable to the fullest
extent permitted by Law and, to the extent necessary, shall amend or otherwise
modify this Agreement to replace any provision contained herein that is held
invalid or unenforceable with a valid and enforceable provision giving effect to
the intent of the Parties.
 
32

--------------------------------------------------------------------------------

Section 13.5        Authority.  Each of the Parties represents to the other that
(a) it has the corporate or other requisite power and authority to execute,
deliver and perform this Agreement, (b) the execution, delivery and performance
of this Agreement have been duly authorized by all necessary corporate or other
action, (c) it has duly and validly executed and delivered this Agreement, and
(d) this Agreement is a legal, valid and binding obligation, enforceable against
it in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and general equity principles.
 
Section 13.6        Further Assurances.  Moon will cause to be performed, and
hereby guarantees the performance of, all actions, agreements and obligations
set forth in this Agreement or in any other Transaction Document to be performed
by any member of the Moon Group.  SpinCo will cause to be performed, and hereby
guarantees the performance of, all actions, agreements and obligations set forth
in this Agreement or in any other Transaction Document to be performed by any
member of the SpinCo Group.  Each Party (including its permitted successors and
assigns) further agrees that it will (a) give timely notice of the terms,
conditions and continuing obligations contained in this Section 13.6 to all of
the other members of its Group, and (b) cause all of the other members of its
Group not to take any action inconsistent with such Party’s obligations under
this Agreement, any other Transaction Document or the transactions contemplated
hereby or thereby.
 
Section 13.7        Integration.  This Agreement, together with each of the
exhibits and schedules appended hereto constitutes the final agreement among the
Parties, and is the complete and exclusive statement of the Parties’ agreement
on the matters contained herein.  All prior and contemporaneous negotiations and
agreements among the Parties with respect to the matters contained herein are
superseded by this Agreement, as applicable.  In the event of any inconsistency
between this Agreement and the Separation and Distribution Agreement, or any
other agreements relating to the transactions contemplated by the Separation and
Distribution Agreement, with respect to matters addressed herein, the provisions
of this Agreement shall control.
 
Section 13.8        Rules of Construction.  Unless the context of this Agreement
otherwise requires:
 
(a)          (A) Words of any gender include each other gender and neuter form;
(B) words using the singular or plural number also include the plural or
singular number, respectively; (C) derivative forms of defined terms will have
correlative meanings; (D) the terms “hereof,” “herein,” “hereby,” “hereto,”
“herewith,” “hereunder” and derivative or similar words refer to this entire
Agreement; (E) the terms “Article,” “Section,” “Annex,” “Exhibit,” and
“Schedule,” refer to the specified Article, Section, Annex, Exhibit, or
Schedule  of this Agreement and references to “paragraphs” or “clauses” shall be
to separate paragraphs or clauses of the Section or subsection in which the
reference occurs; (F) the words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation,” (G) the word “or”
shall be disjunctive but not exclusive, (H) provisions shall apply, when
appropriate, to successive events and transactions.
 
33

--------------------------------------------------------------------------------

(b)         References to documents (including this Agreement) or Laws shall be
deemed to include references to such document or Law as amended, supplemented or
modified from time to time in accordance with its terms and the terms hereof, as
applicable, and in effect at any given time (and, in the case of any Law, to any
successor provisions).
 
(c)         References to any federal, state, local, non-U.S. or supranational
statute or other Law shall include all regulations promulgated thereunder.
 
(d)         References to any Person include references to such Person’s
successors and permitted assigns, and in the case of any Governmental Authority,
to any Person succeeding to its functions and capacities.
 
(e)         The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
(f)          The language used in this Agreement shall be deemed to be the
language chosen by the Parties to express their mutual intent.  The Parties
acknowledge that each Party and its attorney has reviewed and participated in
the drafting of this Agreement and that any rule of construction to the effect
that any ambiguities are to be resolved against the drafting Party, or any
similar rule operating against the drafter of an agreement, shall not be
applicable to the construction or interpretation of this Agreement.
 
(g)         Whenever this Agreement refers to a number of days, such number
shall refer to calendar days unless Business Days are specified.  If any action
is to be taken or given on or by a particular calendar day, and such calendar
day is not a Business Day, then such action may be deferred until the next
Business Day.
 
(h)         The phrase “to the extent” shall mean the degree to which a subject
or other thing extends, and such phrase shall not mean simply “if.”
 
(i)          The term “writing,” “written” and comparable terms refer to
printing, typing and other means of reproducing words (including electronic
media) in a visible form.
 
(j)          All monetary figures shall be in United States dollars unless
otherwise specified.
 
Section 13.9        Governing Law; Submission to Jurisdiction; Waiver of Trial.
 
(a)          This Agreement, and all actions (whether in contract or tort) that
may be based upon, arise out of or relate to this Agreement or the negotiation,
execution or performance hereof (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement or as an inducement to enter into this Agreement)
shall be governed by and construed in accordance with the Law of the State of
Delaware, without regard to the choice of law or conflicts of law principles of
any jurisdiction.  The Parties expressly waive any right they may have, now or
in the future, to demand or seek the application of a governing Law other than
the Law of the State of Delaware.
 
34

--------------------------------------------------------------------------------

(b)         Each of the Parties hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Court of
Chancery of the State of Delaware (or, if such court shall not have
jurisdiction, any federal court of the United States of America sitting in
Delaware, of if jurisdiction is not then available in such federal court, then
in any Delaware state court siting in New Castle County) and any appellate court
from any appeal thereof (the “Chosen Courts”) in any Action arising out of or
relating to this Agreement or the Transaction Documents or the transactions
contemplated hereby or thereby or for recognition or enforcement of any judgment
relating thereto, and each of the Parties hereby irrevocably and unconditionally
(i) agrees not to commence any such Action except in such courts, (ii) agrees
that any claim in respect of any such Action may be heard and determined in the
Chosen Courts, (iii) waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any such Action in the Chosen Courts and (iv) waives, to the
fullest extent permitted by Law, the defense of an inconvenient forum to the
maintenance of such Action in the Chosen Courts.  Each of the Parties agrees
that a final judgment in any such Action shall be conclusive and may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by Law.  Each Party irrevocably consents to service of process in the manner
provided for notices in Section 13.1.  Nothing in this Agreement will affect the
right of any party to this Agreement to serve process in any other manner
permitted by Law.
 
(c)         EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND ANY OF THE
TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  EACH
PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH
WAIVERS, (II) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH
WAIVERS, (III) IT MAKES SUCH WAIVERS VOLUNTARILY AND (IV) IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 13.9(c).
 
Section 13.10      Specific Performance.  In the event of any actual or
threatened default in, or breach of, any of the terms, conditions and provisions
of this Agreement or any Transaction Document (except as otherwise provided
therein), the Party who is, or is to be, thereby aggrieved shall have the right
to specific performance and injunctive or other equitable relief (on an interim
or permanent basis) in respect of its rights under this Agreement or such other
Transaction Document.  The Parties agree that the remedies at law for any breach
or threatened breach, including monetary damages, are inadequate compensation
for any loss and that any defense in any Action for specific performance that a
remedy at law would be adequate is waived.  Any requirements for the securing or
posting of any bond with such remedy are waived by each of the Parties to this
Agreement.
 
35

--------------------------------------------------------------------------------

Section 13.11      Counterparts.  This Agreement may be executed in two or more
counterparts (including by electronic or .pdf transmission), each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.  Delivery of any signature page by facsimile, electronic or
.pdf transmission shall be binding to the same extent as an original signature
page.

Section 13.12      Moon or SpinCo Affiliates.  If, at any time, Moon, SpinCo or
Clover acquires or forms one or more Affiliates that are includable in the Moon
Group, SpinCo Group or Clover Group, as the case may be, such entities shall be
subject to this Agreement and all references to the Moon Group, SpinCo Group or
Clover Group, as the case may be, herein shall thereafter include a reference to
such Affiliates.  For the avoidance of doubt, as of the Effective Time, this
Agreement shall be binding on Clover and Clover shall be subject to the
obligations and restrictions imposed on SpinCo hereunder, except to the extent
that such obligations and restrictions are obligations of SpinCo as to periods
prior to the Distribution Time, and any restrictions applicable to SpinCo shall
apply to Clover mutatis mutandis.
 
36

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party has caused this Agreement to be executed on its
behalf by a duly authorized officer on the date first set forth above.



--------------------------------------------------------------------------------

 
INGERSOLL-RAND PLC
   
 
By:
/s/ Sara W. Brown
 
Name:
Sara W. Brown
 
Title:
Assistant Secretary




--------------------------------------------------------------------------------



 
INGERSOLL-RAND LUX

INTERNATIONAL HOLDING
COMPANY S.À R.L.
   
 
By:
/s/ Pascal Campaignolle
 
Name:
Pascal Campaignolle
 
Title:
A-Manager




--------------------------------------------------------------------------------

 
INGERSOLL-RAND SERVICES COMPANY
   
 
By:
/s/ Sara W. Brown
 
Name:
Sara W. Brown
 
Title:
Assistant Secretary




--------------------------------------------------------------------------------

 
INGERSOLL-RAND U.S. HOLDCO, INC.
   
 
By:
/s/ Sara W. Brown
 
Name:
Sara W. Brown
 
Title:
Assistant Secretary

 

--------------------------------------------------------------------------------

 
GARDNER DENVER HOLDINGS, INC.
   
 
By:
/s/ Andrew Schiesl
 
Name:
Andrew Schiesl
 
Title:
Vice President, General Counsel, Chief Compliance Officer and Secretary






--------------------------------------------------------------------------------